EXHIBIT 10.1

 

 

 

Deal CUSIP:  01933AAD9

Revolver CUSIP:   01933AAE7

Term CUSIP:    01933AAF4

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of April 29, 2015

 

among

 

ALLIED MOTION TECHNOLOGIES INC. and

 

ALLIED MOTION TECHNOLOGIES B.V.

 

as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

HSBC BANK USA, NATIONAL ASSOCIATION

as Syndication Agent

 

and

 

The Other Lenders Party Hereto,

 

MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED

and HSBC BANK USA, NATIONAL ASSOCIATION

as

Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

32

1.03

Accounting Terms

33

1.04

Rounding

33

1.05

Exchange Rates; Currency Equivalents

33

1.06

Change of Currency

34

1.07

Times of Day

34

1.08

Letter of Credit Amounts

34

1.09

Additional Alternative Currencies

35

1.10

Appointment of Company

36

1.11

Dutch Terms

36

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

37

2.01

The Term Loans

37

2.02

Revolving Loans

37

2.03

Borrowings, Conversions and Continuations of Loans

38

2.04

Letters of Credit

41

2.05

Prepayments

49

2.06

Certain Mandatory Prepayments

50

2.07

Interest

51

2.08

Fees

51

2.09

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

52

2.10

Evidence of Debt

52

2.11

Payments Generally; Administrative Agent’s Clawback

53

2.12

Sharing of Payments by Lenders

55

2.13

Collateral Security

56

2.14

Limitation with Respect to Certain Foreign Borrowers

56

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

56

3.01

Taxes

56

3.02

Illegality and Designated Lenders

61

3.03

Inability to Determine Rates

62

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

62

3.05

Compensation for Losses

64

3.06

Survival

65

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

65

4.01

Conditions to this Agreement

65

4.02

Conditions to all Revolving Loans

67

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

68

5.01

Existence, Qualification and Power

68

 

i

--------------------------------------------------------------------------------


 

5.02

Authorization; No Contravention

68

5.03

Governmental Authorization; Other Consents

68

5.04

Binding Effect

68

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event

69

5.06

Litigation

69

5.07

No Default

70

5.08

Ownership of Property; Liens

70

5.09

Environmental Matters

70

5.10

Insurance

70

5.11

Taxes

71

5.12

ERISA Compliance

71

5.13

Subsidiaries; Equity Interests

71

5.14

Margin Regulations; Investment Company Act

72

5.15

Disclosure

72

5.16

Compliance with Laws

72

5.17

Taxpayer Identification Number; Other Identifying Information

72

5.18

Intellectual Property; Licenses, Etc.

72

5.19

Perfection of Security Interest

73

5.20

Solvency

73

5.21

Bank Accounts

73

5.22

Obligations as Senior Debt

73

5.23

Use of Proceeds

73

5.24

Representations as to Foreign Loan Parties

73

5.25

Outstanding Indebtedness

74

5.26

Absence of Financing Statements, Etc.

74

5.27

Foreign Assets Control Regulations, Etc.

75

5.28

Sanctions Concerns and Anti-Corruption

76

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

77

6.01

Financial Statements

77

6.02

Certificates; Other Information

78

6.03

Notices

79

6.04

Payment of Obligations

80

6.05

Preservation of Existence, Etc.

80

6.06

Maintenance of Properties

80

6.07

Maintenance of Insurance

80

6.08

Compliance with Laws, Organizational Documents and Contractual Obligations

81

6.09

Books and Records

81

6.10

Inspection Rights

81

6.11

Use of Proceeds

81

6.12

Additional Guarantors and Pledgors

81

6.13

Operating Accounts

82

 

 

 

ARTICLE VII NEGATIVE COVENANTS

82

7.01

Liens

82

7.02

Investments

83

 

ii

--------------------------------------------------------------------------------


 

7.03

Indebtedness

84

7.04

Fundamental Changes

85

7.05

Dispositions

85

7.06

Change in Nature of Business

86

7.07

Transactions with Affiliates

86

7.08

Burdensome Agreements

86

7.09

Use of Proceeds

86

7.10

Financial Covenants

87

7.11

Modifications of Certain Documents; Designation of Senior Debt

87

7.12

Sale-Leaseback Transactions

87

7.13

Capital Expenditures

87

7.14

Restricted Payments

87

7.15

Senior Subordinated Indebtedness

87

7.16

Fiscal Year

87

7.17

Terrorism Sanctions Regulations

87

7.18

Sanctions

88

7.19

Anti-Corruption Laws

88

7.20

Export Controls

88

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

88

8.01

Events of Default

88

8.02

Remedies Upon Event of Default

91

8.03

Application of Funds

91

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

92

9.01

Appointment and Authority

92

9.02

Rights as a Lender

92

9.03

Exculpatory Provisions

93

9.04

Reliance by Administrative Agent

93

9.05

Delegation of Duties

94

9.06

Resignation of Administrative Agent

94

9.07

Non-Reliance on Administrative Agent and Other Lenders

95

9.08

No Other Duties, Etc.

95

9.09

Administrative Agent May File Proofs of Claim

95

9.10

Collateral and Guaranty Matters

96

 

 

 

ARTICLE X MISCELLANEOUS

97

10.01

Amendments, Etc.

97

10.02

Notices; Effectiveness; Electronic Communication

98

10.03

No Waiver; Cumulative Remedies; Enforcement

100

10.04

Expenses; Indemnity; Damage Waiver

101

10.05

Payments Set Aside

103

10.06

Successors and Assigns

103

10.07

Treatment of Certain Information; Confidentiality

108

10.08

Right of Setoff

108

10.09

Interest Rate Limitation

109

10.10

Counterparts; Integration

109

10.11

Survival of Representations and Warranties

109

 

iii

--------------------------------------------------------------------------------


 

10.12

Severability

110

10.13

Governing Law; Jurisdiction; Etc.

110

10.14

WAIVER OF JURY TRIAL

111

10.15

No Advisory or Fiduciary Responsibility

111

10.16

USA PATRIOT Act

112

10.17

Time of the Essence

112

10.18

Electronic Execution of Assignments and Certain Other Documents

112

10.19

Judgment Currency

112

10.20

Nature and Extent of Each Borrower’s Liability

113

10.21

Further Conditions to Disposals Over Certain Assets

114

10.22

Portuguese Limitations

115

10.23

Pledge Over Globe LDA’s quotas

115

10.24

Ratification of Existing Security Documents and Guaranty

115

10.25

Keepwell

115

 

SCHEDULES

 

1.01

Security Documents

2.01

Commitments/Applicable Percentages

5.05

Material Indebtedness and Other Liabilities

5.06

Litigation

5.09

Environmental Matters

5.12

ERISA

5.13

Subsidiaries; Other Equity Investments

5.17

Tax Identification Numbers

5.18

Intellectual Property Matters

5.19

Perfection of Security Interest

5.21

Bank Accounts

7.01

Existing Liens

7.03

Existing Indebtedness

7.07

Transactions with Affiliates

7.08

Burdensome Agreements

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

A

Revolving Loan Notices

B

Term Loan Notice

C

Compliance Certificate

E

Assignment and Assumption Agreement

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is dated as of
April 29, 2015 among ALLIED MOTION TECHNOLOGIES INC., a Colorado corporation
(the “Company”), ALLIED MOTION TECHNOLOGIES B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under Dutch law, having its seat (statutaire zetel) in Dordrecht, The
Netherlands, and registered with the Dutch Commercial Register (Handelsregister)
under number 24365775 (“Allied B.V.” and together with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, and L/C Issuer, and HSBC BANK USA, NATIONAL
ASSOCIATION, as Syndication Agent.

 

The Borrowers, the Administrative Agent, the Syndication Agent and certain
Lenders party thereto are parties to a Credit Agreement dated as of October 18,
2013, as amended by an Amendment to Credit Agreement and Consent dated as of
October 20, 2014 (the “Existing Credit Agreement”).

 

The Borrowers have requested, and the Administrative Agent and the Lenders have
agreed, that certain terms of Existing Credit Agreement be amended.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement is amended
and restated as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, except that a Subsidiary of
the Company shall not be an Affiliate of the Company.

 

--------------------------------------------------------------------------------


 

“Agency Fee Letter” means collectively, the letter agreements dated as of
August 21, 2013 among the Administrative Agent, the Company and the Syndication
Agent.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Loan Commitments” means the Revolving Loan Commitments of
the Lenders, which initially shall be in the amount of $15,000,000 or the
Alternative Currency Equivalent thereof.

 

“Aggregate Term Loan Commitments” means the Term Loan Commitments of all the
Lenders, which initially shall be in the amount of $50,000,000 or the
Alternative Currency Equivalent thereof.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Allied AB” means Allied Motion Stockholm AB, a Swedish corporation.

 

“Allied B.V.” has the meaning specified in the introductory paragraph hereto.

 

“Allied B.V. Security Agreements” means each deed of pledge and security
agreement from Allied B.V. to the Administrative Agent.

 

“Allied Corp.” means Allied Motion Control Corporation, a Colorado corporation.

 

“Alternative Currency” means Euro or Krona together with each other currency
(other than Dollars) approved in accordance with Section 1.09.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

 

“AMOT I” means AMOT I, Inc., a Delaware corporation.

 

“AMOT II” means AMOT II, Inc., a Delaware corporation.

 

“AMOT III” means AMOT III, Inc., a Delaware corporation.

 

“Applicable Foreign Loan Party Documents” has the meaning specified in
Section 5.24(a).

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligations of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of

 

2

--------------------------------------------------------------------------------


 

each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. 
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Level

 

Total
Leverage
Ratio

 

Applicable Margin
Spread over
Eurocurrency Rate

 

Applicable
Margin over
Base Rate

 

Letter of
Credit Fee

 

Unused Fee:
Revolver

 

I

 

<1.25x

 

1.25

%

0.25

%

1.25

%

.125

%

II

 

>1.25x but <2.00x

 

1.625

%

0.625

%

1.625

%

.175

%

III

 

>2.00x but <2.75x

 

2.00

%

1.00

%

2.00

%

.200

%

IV

 

>2.75 but <3.5x

 

2.50

%

1.50

%

2.50

%

.250

%

V

 

>3.5x

 

3.00

%

2.00

%

3.00

%

.300

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level V shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, and shall apply until the date
which is five Business Days after the Compliance Certificate is delivered,
whereupon the applicable Pricing Level shall be determined based on the Total
Leverage Ratio set forth in such Compliance Certificate.  The Applicable Rate in
effect on the Closing Date through the first Business Day immediately following
the Compliance Certificate for the fiscal quarter ended March 31, 2015 will be
based upon Pricing Level III.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Arrangers” means Merrill Lynch Pierce Fenner & Smith Incorporated and HSBC Bank
USA, National Association, in their capacities as joint lead arrangers and joint
book managers.

 

“ASC” means an accounting standards codification promulgated by the Financial
Accounting Standards Board.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Loan Maturity Date, and (b) the date that the
Revolving Loan Commitment is terminated pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Product Obligations” means every obligation of the Company and its
Subsidiaries under and in respect of any (a) Swap Contract with the
Administrative Agent, any Lender or any Affiliate thereof to which the Company
or such Subsidiary is a party or which the Company or such Subsidiary has
guaranteed and (b) one or more of the following types of services or facilities
extended to the Company or such Subsidiary (or which the Company or such
Subsidiary has guaranteed) by the Administrative Agent, any Lender or any
Affiliate thereof: (i) credit and purchase cards, (ii) Cash Management Services,
and (iii) electronic business-to-business payment arrangements (and any
corresponding float financing on accounts payable related thereto).

 

“Base Rate” means (a) with respect to the Loans made in Dollars, for any day a
fluctuating rate per annum equal to the highest of (i) the Federal Funds Rate
plus 1/2 of 1%, (ii) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate” and (iii) the
Eurocurrency Rate for a one-month Interest Period in effect for such date (or if
such date is not a Business Day, the immediately preceding Business Day) plus
1.00% and if the Base Rate shall be less than zero, such rate shall be zero for
purposes

 

4

--------------------------------------------------------------------------------


 

of this Agreement and (b) with respect to the Loans made in Alternative
Currency, the Eurocurrency Rate for an interest period of one day in effect for
such date (or if such date is not a Business Day, in effect for the immediately
preceding Business Day) plus 1.00% and if the Base Rate shall be less than zero,
such rate shall be zero for purposes of this Agreement .  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the Base Rate due
to a change in any of the foregoing shall take effect at the opening of business
on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing under the Term Loan or a Revolving Borrowing, as
the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and among
banks in the London interbank eurdollar market;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency

 

5

--------------------------------------------------------------------------------


 

other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Capital Expenditure” means for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events,
Capital Lease Obligations and amounts expended or capitalized under Synthetic
Leases but excluding any amount representing capitalized interest) of the
Company and all Subsidiaries during such period determined on a Consolidated
Basis that may properly be classified as capital expenditures in conformity with
GAAP, provided that such term shall not include any such expenditure in
connection with replacement or repair of assets to the extent that casualty
insurance proceeds or the trade-in value of other equipment were used for such
expenditure.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral” has the meaning specified in Section 2.04(g).

 

“Cash Collateralize” has the meaning specified in Section 2.04(g).

 

“Cash Management Services” means (a) any services provided from time to time by
the Administrative Agent, any Lender or any Affiliate thereof to the Company or
any Subsidiary (or guaranteed by the Company or any Subsidiary) in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services and (b) corporate credit cards
issued any Lender for the Company or any of its Subsidiaries.

 

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Change in Control” means the occurrence of any of the following:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than Richard S. Warzala becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable

 

6

--------------------------------------------------------------------------------


 

immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of twenty-five percent (25)% or more of the Equity
Interests of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or any foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law,” regardless of the date enacted, adopted or issued.

 

“Closing Date” means April 29, 2015.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the property, rights and interests of the Loan Parties
that are or are intended to be subject to the Liens created by the Security
Documents.

 

“Commitment” means, as to each Lender, its obligation to (a) make available its
portion of the Term Loan to the Borrowers pursuant to Section 2.01, (b) make
Revolving Loans to the Borrowers pursuant to Section 2.02, and (c) purchase
participations in L/C Obligations in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to

 

7

--------------------------------------------------------------------------------


 

which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Security Agreement” means that certain Security Agreement, dated as of
October 18, 2013, from the Company to the Administrative Agent.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated” or “Consolidated Basis” means, when used with reference to
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated EBITDA” means, for any Reference Period and without duplication,
(a) Consolidated Net Income for such period, plus (b) to the extent deducted in
calculating Consolidated Net Income and without duplication (i) income taxes
expensed during such period by the Company and its Subsidiaries, (ii) Interest
Expense during such period, (iii) depreciation, amortization and other Non-Cash
Charges accrued for such period, (iv) non-cash losses from any Casualty Event,
Disposition or discontinued operation during such period, (v) stock compensation
expense, and (vi) expenses in connection with the TRW Litigation to the extent
the Company is reimbursed for such expenses by Safran USA, Inc., minus (c) to
the extent such items were added in calculating Consolidated Net Income
(i) Extraordinary Gains during such period, (ii) gains from any Casualty Event,
Disposition, or discontinued operation during such period, (iii) interest
income, royalty payments and other income during such period, (vi) Federal,
state, local and foreign income tax credits of the Company and its Subsidiaries
for such period, and (vii) all non-cash income items for such period.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, the net income of
the Company and its Subsidiaries.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who (a) was a member of the Board of Directors
on the Closing Date; or (b) was nominated for election or elected to such Board
of Directors with the approval of a majority of the Continuing Directors who
were members of such Board of Directors at the time of such nomination or
election.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

8

--------------------------------------------------------------------------------


 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and Mandatory Cost) otherwise applicable to such Loan plus 2%
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrowers in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent or the L/C Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed within three (3) Business Days after written request
by the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or

 

9

--------------------------------------------------------------------------------


 

any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender under any one or more of clauses (a) through (d) above,
and the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrowers, the L/C Issuer and each other Lender promptly following such
determination.

 

“Designated Jurisdiction” means any country or territory to the extent such
country or territory is, or its government is, the subject of Sanctions,
including, without limitation, the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria.

 

“Discharge Date” means the date on which the Obligations have been
unconditionally and irrevocably paid in full and all Letters of Credit
terminated or Cash Collateralized, except for contingent obligations under the
Loan Documents which by their terms survive.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Loan Party” means a Loan Party that is organized under the laws of any
political subdivision of the United States.

 

“Domestic Loan Party Obligations” means Obligations of the Domestic Loan
Parties.

 

“Domestic Revolving Loans” has the meaning set forth in Section 2.02(a) hereto.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

10

--------------------------------------------------------------------------------


 

“Dutch Borrower” means Allied B.V.

 

“Dutch Loan Party” means a Loan Party which is incorporated or established in
The Netherlands.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“Emoteq” means Emoteq Corporation, a Colorado corporation.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including, but not limited to,
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems or other Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and

 

11

--------------------------------------------------------------------------------


 

Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization (except as
otherwise disclosed in Schedule 5.12); (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

 

“EU Guarantors” means, collectively, Premotec, Allied AB and Globe LDA.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means:

 

(a)                                 with respect to any Loan, for any Interest
Period:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the Rate Determination Date, for deposits in
the relevant currency, with a term equivalent to such Interest Period;

 

(ii)                                  denominated in Swedish Krona, the rate per
annum equal to the Stockholm Interbank Offered Rate (“STIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Stockholm,
Sweden time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(iii)                               with respect to any Credit Extension
denominated in any Non-LIBOR Quoted Currency, the rate per annum as designated
with respect to such Alternative Currency at the time such Alternative Currency
is approved by the Administrative Agent and the relevant Lenders pursuant to
Section 1.09(a); and

 

12

--------------------------------------------------------------------------------


 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to the LIBOR
Rate, at or about 11:00 a.m. (London time) determined two (2) Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for deposits in Dollars with a term of one (1) month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.  To the extent that any calculation of the Eurocurrency Rate shall result
in the Eurocurrency Rate being less than zero, such Eurocurrency Rate shall be
deemed, for purposes of this Agreement, to be zero.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligations
under a Swap Contract entered into by the Company whose obligations are being
guaranteed if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, such Obligation is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation thereof) (a) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” (as defined in Section 1(a)(18) of the Commodity Exchange Act or
any regulations promulgated thereunder) at the time the Guaranty becomes or
would become effective with respect to such Swap Contract, or (b) in the case of
a Swap Contract subject to a clearing requirement pursuant to Section 2(h) of
the Commodity Exchange Act (or any successor provision thereto), because such
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guaranty becomes or would become effective with respect to such related Swap
Contract.  If an Obligation guarantied arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Contract that is attributable to swaps for which such Guaranty is or becomes
illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on

 

13

--------------------------------------------------------------------------------


 

amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
or (ii) such Lender changes its Lending Office, except in each case to the
extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.  Notwithstanding anything to the contrary contained
in this definition, “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of a Foreign Borrower to
any Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with Section 3.01(e).

 

“Extraordinary Gains” means, with respect to any period, any Extraordinary
Gains, as defined under GAAP.

 

“Extraordinary Receipts” means any cash received by a Borrower or any of its
Subsidiaries not in the ordinary course of business, including, without
limitation, (a) pension plan reversions, (b) proceeds of insurance,
(c) judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (d) condemnation awards (and payments in
lieu thereof), and (e) indemnity payments in each case, only to the extent such
receipt is not included in the calculation of EBITDA; provided that
“Extraordinary Receipts” does not include royalty payments payable to Globe Inc.
in the ordinary course of business.

 

“Facility Office” means the office through which such Lender will perform its
obligations hereunder.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered in pursuant to
Section 1471(b) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated August 21, 2013, among the
Company, the Administrative Agent, the Syndication Agent and the Arrangers.

 

14

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) (i) Consolidated EBITDA for the Reference Period ended on such date,
minus (ii) the aggregate amount of all maintenance Capital Expenditures, during
such Reference Period, to (b) the sum for the Company and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of (i) cash taxes and dividends paid, plus (ii) the aggregate amount of
Interest Expense for such Reference Period, plus (iii) the aggregate amount of
regularly scheduled payments of principal in respect of Indebtedness for
borrowed money (including the principal component of any payments in respect of
Capital Lease Obligations for such Reference Period.

 

“Foreign Borrower” means a Borrower that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Loan Party” means a Loan Party that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“Foreign Loan Party Obligations” means Obligations of each Foreign Loan Party.

 

“Foreign Revolving Loan” has the meaning specified in Section 2.02(a).

 

“Foreign Revolving Sublimit” means, initially, $10,000,000 or the Alternative
Currency Equivalent thereof, as may be adjusted from time to time at the
discretion of the Administrative Agent, upon request of the Borrowers.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the Accounting Standards Codification promulgated by the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied, except for the purposes of the books and records of the Foreign Loan
Parties only, “GAAP” means the International Financial Reporting Standards
(“IFRS”) or generally accepted accounting principles applicable in The
Netherlands.  The financial statements of the Foreign Loan Parties to be
delivered under Section 6.01 must be

 

15

--------------------------------------------------------------------------------


 

presented under the foregoing described generally accepted accounting principles
applicable in the United States.

 

“Globe Inc.” means Globe Motors, Inc., a Delaware corporation.

 

“Globe LDA” means Globe Motors Portugal Material Eléctrico para a Indústria
Automóvel, LDA., a Portuguese private company with limited liability.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Official” shall mean any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity.

 

“Granting Lender” has the meaning specified in Section 10.06(g).

 

“Guaranty” means, as to any Person, any (a) obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien).  The amount of any Guaranty shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guaranty” as a
verb has a corresponding meaning.

 

“Guarantors” means, collectively, the US Guarantors and the EU Guarantors and
each other Person which guaranties the Obligations.

 

16

--------------------------------------------------------------------------------


 

“Guarantor Security Agreement” means each security agreement and each pledge
agreement from a Guarantor to the Administrative Agent, for the benefit of the
Lenders to secure the Obligations.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under to referred to herein.

 

“Impacted Lender” means a Defaulting Lender or a Lender as to which (a) the
Administrative Agent or L/C Issuer has a good faith belief that such Lender has
defaulted in fulfilling its obligations under one or more other syndicated
credit facilities or (b) an entity that controls such Lender has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under standby letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than 90 days after the date on which such trade account payable was
created);

 

(e)                                  indebtedness secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)                                   Capital Leases Obligations and Synthetic
Lease Obligations;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person; and

 

17

--------------------------------------------------------------------------------


 

(h)                                 all guaranties of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is made
non-recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property Security Agreements” means each Trademark Agreement and
Patent Agreement.

 

“Interest Expense” means, for any period, the sum, without duplication, for the
Company and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP), of the following: (a) all interest in respect of Indebtedness
accrued or paid during such period (whether or not actually paid during such
period), plus (b) the net amounts paid (or minus the net amounts received) in
respect of interest rate Swap Contracts during such period, excluding
reimbursement of legal fees and other similar transaction costs and excluding
payments required by reason of the early termination of interest rate Swap
Contracts, plus (c) all fees, including letter of credit fees and expenses, (but
excluding reimbursement of legal fees), plus (d) the amortization of financing
costs in connection with Indebtedness.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September, and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, three or
six months thereafter, as selected by the Company in its Term Loan Notice or
Revolving Loan Notice, as applicable; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at

 

18

--------------------------------------------------------------------------------


 

the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date,

 

except in the case of the initial Interest Period for Eurocurrency Rate Loans
made on the Closing Date, which Interest Period shall begin on the Closing Date
and end on the last Business Day of the month in which the Closing Date occurs.

 

“Inventory Borrowing Base” means an amount equal to the sum of up to fifty
percent (50%) of Eligible Inventory of the Company, Allied B.V. and Eligible
Inventory Guarantors.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guaranties Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISDA Agreement” has the meaning specified in Section 4.01(h).

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company or Allied B.V. or in favor of the L/C
Issuer and relating to such Letter of Credit.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Krona” or “SEK” means the lawful money of Sweden.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and

 

19

--------------------------------------------------------------------------------


 

permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars or Alternative
Currency.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto, and
shall include any Affiliate of a Lender that makes any Loan hereunder.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five days prior to the
Revolving Loan Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(i).

 

20

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means $5,000,000.  The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Revolving Loan Commitments.

 

“LIBOR Quoted Currency” means Dollars and Euro, in each case as long as there is
a published LIBOR rate with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan or a Revolving Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, each of the Guaranties, each of the Security Documents, any Supplement
or any other document designated as a “Loan Document” by the Administrative
Agent and the Company.

 

“Loan Parties” means, collectively, the Company, Allied B.V. and each Guarantor
or individually a “Loan Party”.

 

“Loan Party Guaranties” means, collectively, the Guaranties made by the Company
and the Guarantors in favor of the Administrative Agent and the Lenders, whether
pursuant to Section 10.20 of this Agreement or by a separate agreement.

 

“Mandatory Cost” means an amount incurred periodically by any Lender during the
term of any Loan which constitutes fees, costs or charges imposed on Lenders
generally in the jurisdiction in which such Lender is domiciled, subject to
regulation, or has its Facility Office by any Governmental Authority.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent), condition (financial or otherwise) of the Loan Parties
and their Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon, or material
impairment of, the legality, validity, binding effect, enforceability or rights
and remedies of the Administrative Agent or the Lenders against any Loan Party
under any Loan Document to which it is a party.

 

“Material Rental Obligation” means the obligation of the Loan Parties to pay
rent under any one or more operating leases with respect to any real or personal
property that is material to the business of such Loan Party.

 

“Maturity Date” means, with respect to the Revolving Loans, the Revolving Loan
Maturity and with respect to the Term Loan, the Term Loan Maturity Date.

 

21

--------------------------------------------------------------------------------


 

“MPC” means Motor Products Corporation, a Delaware corporation.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to the sale of any asset by any
Loan Party, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such sale (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise) over (ii) the sum of (A) the principal amount of any Indebtedness
that is secured by such asset, so long as the lien securing such Indebtedness is
permitted pursuant to Section 7.01, and that is required to be repaid in
connection with the sale thereof (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket expenses incurred by such Loan Party in
connection with such sale and (C) income taxes reasonably estimated to be
actually payable within one year of the date of the relevant asset sale as a
result of any gain recognized in connection therewith; and

 

(b)                                 with respect to the sale of any capital
stock or other equity interest or the incurrence of any Indebtedness by any Loan
Party, the excess of (i) the sum of the cash and cash equivalents received in
connection with such sale or incurrence over (ii) the underwriting discounts and
commissions, and other out-of-pocket expenses, incurred by such Loan Party in
connection with such sale or incurrence.

 

“Non-Cash Charges” means, with respect to any calculation of Consolidated Net
Income for any period, all non-cash charges related to incentive stock
compensation, all non-cash extraordinary losses and charges deducted in such
calculation, as determined in accordance with GAAP (excluding inventory and
account receiveable write-downs and charge-offs), including, without limitation,
non-cash recognition of unrealized declines in the market value of marketable
securities recorded in accordance with ASC No. 320, non-cash asset impairment
charges recorded in accordance with ASC No. 350 and ASC No. 360, and non-cash
restructuring charges.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” means any note delivered to a Lender pursuant to Section 2.10 of this
Agreement to evidence such Lender’s Term Loan Commitment or Revolving Loan
Commitment.

 

“OFAC” means the Office of Foreign Asset Control of the United States Department
of the Treasury.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or any Bank Product
Obligations, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or

 

22

--------------------------------------------------------------------------------


 

hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Loan Party as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding.

 

“Organizational Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) with respect to each Dutch Loan Party, an
up to date extract from the Dutch Commercial Register (Handelsregister), its
deed of incorporation, its articles of association and an up to date copy of its
shareholders register.

 

“Original EU Guarantors”  means, collectively, Premotec and Allied AB.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means: (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the greater of
(i) an overnight rate determined by the Administrative Agent or the L/C Issuer,
as the case may be, in accordance with banking industry rules on interbank

 

23

--------------------------------------------------------------------------------


 

compensation and (ii) the rate of interest per annum at which overnight deposits
in the applicable Alternate Currency, in the amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to EMU.

 

“Patent Agreement” means any grant of security interest in patents, made by any
Loan Party in favor of the Administrative Agent, or any of its predecessors,
including, without limitation that certain Patent Collateral Assignment and
Security Agreements, dated as of October 18, 2013, from the Company, Globe Inc.,
Stature and Allied AB to the Administrative Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Jurisdiction” for the Company, the United States or Canada; and for
Allied B.V., the United States, Sweden, any Participating Member State or the
United Kingdom.

 

“Permitted Lien” means a Lien permitted under Section 7.01 of this Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreements” means the pledge agreements, between a Loan Party and the
Administrative Agent, pursuant to which any Loan Party pledges any stock, other
equity interests or intercompany notes held by it, including, without limitation
those certain Pledge Agreements, dated as of October 18, 2013, by the Company
and Allied B.V. to the Administrative Agent, as amended, restated, replaced or
assigned from time to time.

 

24

--------------------------------------------------------------------------------


 

“Premotec” means Precision Motor Technology B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under Dutch law, having its seat (statutaire zetel) in Dordrecht, The
Netherlands, its registered office at Kerkeplaat 16, 3313 LC Dordrecht, The
Netherlands, and registered with the Dutch Commercial Register (Handelsregister)
under number 23086029.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any Loan Party
hereunder.

 

“Reference Banks” means the principal London offices of any three banks
appointed by the Administrative Agent, in consultation with the Borrowers from
time to time, provided that each of such banks confirms its willingness to act
as a Reference Bank.

 

“Reference Period” means, as of any date of determination, the period of four
(4) consecutive fiscal quarters of the Company and its Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

 

“Request for Credit Extension” means (a) with respect to a Revolving Loan, or
conversion or continuation of Revolving Loans, a Revolving Loan Notice, and
(b) with respect to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 66-2/3% of the Aggregate Commitments or, if the Commitments of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 66-2/3% of the Total

 

25

--------------------------------------------------------------------------------


 

Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means, the Chief Executive Officer, President, Chief
Financial Officer, Treasurer, Secretary or Controller of a Loan Party and with
respect to each Dutch Loan Party, any of its managing directors (statutaire
bestuurders) or any other representative designated in writing by a Responsible
Officer of a Loan Party.  Subject to the foregoing, any document delivered
pursuant to any Loan Document that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary,
corporate, partnership or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Loan Party or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s or any other Loan
Party’s stockholders, partners or members (or the equivalent Person thereof),
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock of, or other equity interest in, any Loan Party or any of its Subsidiaries
now or hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of, or other equity interest in, any Loan Party or
any of its Subsidiaries, (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption purchase, retirement, defeasance
(including economic or legal defeasance), sinking fund or similar payment with
respect to the Senior Subordinated Notes and/or any intercompany Indebtedness
owing by the Company or any Subsidiary, and (v) any payment made to any
Affiliates of any Loan Party or any of its Subsidiaries in respect of
management, consulting or other similar services provided to any Loan Party or
any of its Subsidiaries; provided, however, “Restricted Payment” shall not shall
not include any payment for the purchase or redemption of shares of stock of the
Company held by (a) any employee of the Company or any of its Subsidiaries if
the purpose of such payment is provide funds for the payment of taxes with
respect to shares of the Company held by such employee, and (b) any employee
stock ownership plan or trust if the purpose of such payment is to provide funds
for payments by such plan or trust of payments that are required to be made to
employees of the Company or its Subsidiaries.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.03, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following:  (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of

 

26

--------------------------------------------------------------------------------


 

Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.02.

 

“Revolving Credit Commitment Percentage” means, with respect to each Lender, the
percentage set forth on Schedule 2.01 hereto as such Lender’s percentage of the
Aggregate Revolving Loan Commitments.

 

“Revolving Loan” has the meaning specified in Section 2.02.

 

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit hereunder, as the same may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.06.  The
initial maximum amount of each Lender’s Revolving Loan Commitment is set forth
on Schedule 2.01 or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Revolving Loan Commitment, as applicable.

 

“Revolving Loan Maturity Date” means October 18, 2018; provided that, such date
is not a Business Day, the Revolving Loan Maturity Date shall be the next
preceding Business Day.

 

“Revolving Loans” means collectively, the Domestic Revolving Loans and the
Foreign Revolving Loans.

 

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans which are Eurocurrency Rate Loans, pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit A-1 in the case of the Company or Exhibit A-2 in the case of Allied B.V.
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) appropriately completed and signed by a
Responsible Officer of the applicable Borrower.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means, any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

27

--------------------------------------------------------------------------------


 

“Security Documents” means collectively, the Guaranties, the Pledge Agreements,
the Company Security Agreement, the Allied B.V. Security Agreements, the
Guarantor Security Agreements, the Intellectual Property Security Agreements,
any assignments of intercompany Indebtedness and all other security agreements,
UCC financing statements, and any other instruments or documents required by the
Administrative Agent to be executed or delivered hereunder to secure the
Obligations, including, without limitation, the documents listed on
Schedule 1.01 to this Agreement.

 

“Senior Subordinated Indebtedness”  means the Indebtedness owing to the Senior
Subordinated Note Holders under the Senior Subordinated Note Documents,

 

“Senior Subordinated Note Documents” means the Senior Subordinated Note Purchase
Agreement, the Senior Subordinated Notes and all other documents, instruments
and agreements executed and delivered in connection with the Senior Subordinated
Notes.

 

“Senior Subordinated Note Holders” means, Prudential Capital Partners IV, L.P.
Prudential Capital Partners Management Fund IV, L.P., and Prudential Capital
Partners (Parallel Fund) IV, L.P.as purchasers and their successors and assigns.

 

“Senior Subordinated Note Purchase Agreement” means the Note Agreement dated
October 18, 2013, among the Company, as issuer, and the Subordinated Senior Note
Holder(s).

 

“Senior Subordinated Notes” means the Company’s $30,000,000 senior subordinated
notes due 2019, issued pursuant to the Senior Subordinated Note Purchase
Agreement, as the same shall, subject to the terms and conditions of this
Agreement, be amended, supplemented or otherwise modified and in effect from
time to time.

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, (a) the sum of such Person’s assets is greater than (x) all of such
Person’s consolidated liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) and (y) the amount required to pay such
liabilities as they become absolute, matured or otherwise become due in the
normal course of business, (b) such Person has the ability to pay its debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) as they become absolute, matured or otherwise become due in the
normal course of business and (c) such Person does not have an unreasonably
small amount of capital with which to conduct its business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.06(g).

 

“Special Notice Currency” means, at any time, an Alternative Currency, other
than currency of a country that is a member of the Organization for European
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.25).

 

28

--------------------------------------------------------------------------------


 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Stature” means Stature Electric, Inc., a Pennsylvania corporation.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company or other Loan Party, as applicable.

 

“Subordination Agreement” means the Subordination Agreement among the
Administrative Agent, the Lenders, the Subordinated Note Holders and the Loan
Parties dated of even date herewith.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for

 

29

--------------------------------------------------------------------------------


 

any date prior to the date referenced in clause (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Syndication Agent” has the meaning specified in the introductory paragraph
hereto.

 

“Synthetic Lease” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer Payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which the TARGET2 (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means the term loan made by the Lenders to the Borrowers on or about
October 18, 2013 pursuant to Section 2.01 of this Agreement.

 

“Term Loan Commitment” means with respect to each Lender, the commitment of such
Lender to fund its portion of the Term Loan to the Borrowers.  The initial
amount of each Lender’s Term Loan Commitment is set forth on Schedule 2.01.

 

“Term Loan Maturity Date” means the earlier of (a) October 18, 2018 and (b) the
date the Term Loans are accelerated pursuant to Section 8.02.

 

“Term Loan Notice” means a notice of (a) a request to fund the Term Loans, (b) a
conversion of the Terms Loans from One Type to the other, or (c) a continuation
of the Term Loans which are Eurocurrency Loans pursuant to Section 2.03(a),
which shall be substantially in the form of Exhibit B-1 for the Company and
Exhibit B-2 for Allied B.V.

 

“Threshold Amount” means $500,000.

 

30

--------------------------------------------------------------------------------


 

“Total Funded Indebtedness” means, with respect to the Company and its
Subsidiaries, the sum, without duplication, of (a) the aggregate amount of
Indebtedness of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, relating to (i) the borrowing of money or the
obtaining of credit, including the issuance of notes or bonds, (ii) the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business), (iii) in respect of any Synthetic Lease Obligations or any
Capital Lease Obligations, and (iv) the maximum drawing amount of all letters of
credit outstanding, plus (b) Indebtedness of the type referred to in clause
(a) of another Person guaranteed by the Company or any of its Subsidiaries.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Funded Indebtedness (which shall include the L/C Obligations) of the
Company and its Subsidiaries outstanding on such date to (b) Consolidated EBITDA
for the Reference Period ended on such date.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

 

“Trademark Agreement” means any grant of security interest in trademarks, made
by any Loan Party in favor of the Administrative Agent, or any of its
predecessors, including, without limitation that certain Trademark Collateral
Security and Pledge Agreement, dated as of October 18, 2013 from the Company and
Globe Inc. to the Administrative Agent.

 

“Transaction Documents” means collectively, (a) the Acquisition Documents,
(b) the Loan Documents and (c) the Senior Subordinated Note Documents.

 

“Transactions” mean the transactions contemplated by the Transaction Documents.

 

“TRW Litigation” means the lawsuit pending before the High Court of Justice,
Queen’s Bench Division, London Mercantile Court, Claim Number 2011-645, between
Globe Inc. and Globe LDA, as claimants and TRW Lucas Varity Electric Steering
Limited, as defendant, and all proceedings related thereto or arising from the
same facts and circumstances.

 

“Type” means, with respect to the Term Loan or a Revolving Loan, its character
as a Base Rate Loan or a Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code in effect in the State of New York.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

 

31

--------------------------------------------------------------------------------


 

“US Guarantors” means collectively Emoteq, MPC, AMOT I, AMOT II, AMOT III,
Stature, Globe Inc. and Allied Corp.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Voting Stock” of any Person means, at any time, the capital stock of such
Person that is at the time, entitled to vote in the election of the Board of
Directors of such Person.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary of the Company all of the
outstanding capital stock or other equity interests of every class of which is
owned by the Company or another Wholly-Owned Subsidiary of the Company, and
which has outstanding no options, warrants, rights or other securities entitling
the holder thereof (other than the Company or a Wholly-Owned Subsidiary) to
acquire shares of capital stock or other Equity Interests of such Subsidiary.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

32

--------------------------------------------------------------------------------


 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP (including the adoption of the IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is

 

33

--------------------------------------------------------------------------------


 

expressed in Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto.

 

1.06                        Change of Currency.

 

(a)                         Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the Closing Date shall
be redenominated into Euro at the time of such adoption (in accordance with the
EMU Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.07                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time in the
United States (daylight or standard, as applicable).

 

1.08                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

34

--------------------------------------------------------------------------------


 

1.09                        Additional Alternative Currencies.

 

(a)                                 The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that (i) such requested currency is a lawful currency that
is readily available and freely transferable and convertible into Dollars and
(ii) such requested currency shall only be treated as a “LIBOR Quoted Currency”
to the extent that there is published LIBOR rate for such currency.  In the case
of any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and each
Lender with a Commitment under which such currency is requested to be made
available; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Credit Extension (or such other time or date as may
be agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof.  Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
L/C Issuer (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., ten (10) Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.

 

(c)                                  Any failure by a Lender or the L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or the
L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency and the Administrative Agent and such Lenders
reasonably determine that an appropriate interest rate is available to be used
for such requested currency, the Administrative Agent shall so notify the
Company and (i) the Administrative Agent and such Lenders may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (ii) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate Loans. 
If the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and (A) the Administrative Agent and the L/C Issuer may amend
the definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the
extent necessary to add the applicable Eurocurrency Rate for such currency and
(B) to the extent the definition of Eurocurrency Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all

 

35

--------------------------------------------------------------------------------


 

purposes to be an Alternative Currency, for purposes of any Letter of Credit
issuances.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.09, the Administrative
Agent shall promptly so notify the Company.

 

1.10                        Appointment of Company.  Each of the Loan Parties
hereby appoints the Company to act as its agent for the purposes of this
Agreement, the other Loan Documents and all other documents and electronic
platforms entered into in connection herewith and agrees that (a) the Company
may execute such documents and provide such authorizations on behalf of such
Loan Parties as the Company deems appropriate in its sole discretion and each
Loan Party shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent, L/C Issuer or a Lender to the Company shall be
deemed delivered to each Loan Party and (c) the Administrative Agent, L/C Issuer
or the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Company on behalf of each
of the Loan Parties.

 

1.11                        Dutch Terms.  In this Agreement, where it relates to
a Dutch entity, a reference to:

 

(a)                                 a necessary corporate or other
organizational action, where applicable, includes without limitation:

 

(i)                                     any action required to comply with the
Dutch Works Council Act (Wet op de ondernemingsraden); and

 

(ii)                                  obtaining unconditional positive advice
(advies) from each competent works council;

 

(b)                                 a bankruptcy or insolvency includes a Dutch
entity being:

 

(i)                                     declared bankrupt (failliet verklaard);

 

(ii)                                  dissolved (ontbonden);

 

(c)                                  a moratorium includes surseance van
betaling and granted a moratorium includes surseance verleend;

 

(d)                                 a trustee in bankruptcy includes a curator;

 

(e)                                  an administrator includes a bewindvoerder;

 

(f)                                   a receiver or an administrative receiver
does not include a curator or bewindvoerder; and

 

(g)                                  an attachment includes a beslag.

 

36

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Term Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Lender severally agreed to fund its Applicable Percentage of
the Term Loans in the full amount of such Lender’s Term Loan Commitment (the
“Term Loan”). Principal amounts of the Term Loans that have been repaid or
prepaid may not be reborrowed.

 

(b)                                 The Company shall pay the principal balance
of the Term Loans in Dollars in fifteen (15) installments as follows:  two
(2) quarterly installments, each in the amount of $1,500,000 payable on the last
Business Day of June, and September through and including September 30, 2015,
followed by four (4) quarterly installments, each in the amount of $1,875,000,
payable on the last day of each December, March, June and September, through and
including September 30, 2016 followed by four (4) quarterly installments, each
in the amount of $2,593,750, payable on the last Business Day of each December,
March, June and September through and including September 30, 2017, followed by
four (4) quarterly installments, each in the amount of $2,593,000, payable on
December 31, 2017, March 31, 2018, June 30, 2018 and September 30, 2018,
followed by one (1) final installment on the Term Loan Maturity Date in an
amount equal to the then unpaid principal of and interest on the Term Loans. 
The Company agrees that on each date when a payment is due under the Term Loans,
the Administrative Agent may debit the amount of such payment from deposit
account number 483043565174 owned by the Company and maintained at Bank of
America, N.A., or such other of the Company’s accounts with Bank of America,
N.A. as designated in writing by the Company; provided that the Company may
terminate its direct debit arrangement by sending written notice to the
Administrative Agent.

 

2.02                        Revolving Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans to the Company (each
such loan, a “Domestic Revolving Loan”) in Dollars on any Business Day during
the Availability Period, or loans to Allied B.V. (each such loan, a “Foreign
Revolving Loan”) in Alternative Currency on a Business Day during the
Availability Period in an aggregate amount that will not result in the
Outstanding Amount of Revolving Loans of such Lender exceeding such Lender’s
Revolving Loan Commitment at such time; provided, however, that after giving
effect to any Revolving Loan, (A) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Loan Commitments, (B) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, shall not exceed
such Lender’s Commitment and (C)  the Outstanding Amount of all Foreign
Revolving Loans shall not exceed the Foreign Revolving Sublimit.  Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.02(a), prepay
under Section 2.06, and reborrow under this Section 2.02(a).  Domestic Revolving
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

37

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower shall repay to the Lenders on
the Revolving Loan Maturity Date the aggregate principal amount of Revolving
Loans made to such Borrower outstanding on such date.

 

2.03                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Term Loans.

 

(i)                                     Each conversion of Loans which are
portions of the Term Loan from one Type to the other, and each continuation of
portions of the Term Loans which are Eurocurrency Rate Loans shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. three Business Days prior to the conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of portions of the Term Loans which are Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans.  Each telephonic notice by the
Company pursuant to this Section 2.03(a) (i) must be confirmed promptly by
delivery to the Administrative Agent of a written Term Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. 
Each Borrowing of, conversion to or continuation of portions of the Term Loans
which are Eurocurrency Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof.  Each Term Loan Notice shall
specify (w) the Borrowing of the Term Loan or a conversion of a portion of the
Term Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (x) the requested date of conversion or continuation, as the case may be
(which shall be a Business Day), (y) the principal amount of Term Loans to be
converted or continued, and (z) if applicable, the duration of the Interest
Period with respect thereto.  If the Company fails to specify a Type of Loan in
a portion of the Term Loan or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable portion of the Term
Loans shall be made as, or converted to, Base Rate Loans.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Company requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Term Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

(ii)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no portions of the Term Loans may be converted to or continued as
Eurocurrency Rate Loans without the consent of the Required Lenders.

 

(iii)                               The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

38

--------------------------------------------------------------------------------


 

(iv)                              There shall not be more than six (6) Interest
Periods in effect with respect to Term Loans.

 

(b)                                 Revolving Loans.

 

(i)                                     Each conversion of Revolving Loans from
one Type to the other, and each continuation of Revolving Loans which are
Eurocurrency Rate Loans shall be made upon the applicable Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone or a
Revolving Loan Notice; provided that any telephone notice must be confirmed
immediately by delivering to the Administrative Agent a Revolving Loan Notice. 
Each such Revolving Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Revolving Loans, (B) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Revolving Borrowing or continuation of Revolving Loans
denominated in Alternative Currency.  Each telephonic notice pursuant to this
Section 2.03(b)(i) must be confirmed promptly by delivery to the Administrative
Agent of a written Revolving Loan Notice, appropriately completed and signed by
a Responsible Officer of the applicable Borrower.  Each Revolving Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Except as
provided in Sections 2.04(c) each Borrowing of or conversion to Base Rate
Revolving Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Revolving Loan Notice (whether telephonic
or written) shall specify (v) whether a Borrower is requesting a Revolving Loan,
a conversion of Revolving Loans from one Type to the other, or a continuation of
Revolving Loans which are Eurocurrency Rate Loans, (w) the requested date of the
Revolving Loan, conversion or continuation, as the case may be (which shall be a
Business Day), (x) the principal amount of Revolving Loans to be borrowed,
converted or continued, (y) the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted, and (z) if applicable, the
duration of the Interest Period with respect thereto.  If either Borrower fails
to specify a Type of Revolving Loan in a Revolving Loan Notice or if either
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Revolving Loans shall be made as, or converted to, Base Rate
Loans; provided, however, that in the case of a failure to timely request a
continuation of Revolving Loans denominated in Alternative Currency, such
Revolving Loans shall be continued as Eurocurrency Rate Loans in their original
currency with an Interest Period of one month.  Any automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If either
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Revolving Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Revolving Loan may be converted into or continued as a Revolving Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Revolving Loan, and in the case of Revolving Loans, reborrowed
in the other currency.

 

(ii)                                  Following receipt of a Revolving Loan
Notice from either Borrower, the Administrative Agent shall promptly notify each
Lender of the amount (and

 

39

--------------------------------------------------------------------------------


 

currency) of its Applicable Percentage of the applicable Revolving Loans, and if
no timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Domestic Revolving Loans, in
each case as described in the preceding subsection.  Each Lender shall make the
amount of its Revolving Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m., in the case of any Domestic Revolving Loan, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Foreign Revolving Loan, in each case on the Business Day specified in the
applicable Revolving Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the applicable Borrower;
provided, however, that if, on the date the Revolving Loan Notice with respect
is given, there are L/C Borrowings outstanding to the applicable Borrower, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and, second, shall be made available to the
applicable Borrower as provided above.

 

(iii)                               Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no portions of the Revolving Loans may be converted to or continued as
Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency) without
the consent of the Required Lenders, and the Required Lenders may demand that
any or all of the then outstanding Eurocurrency Rate Loans denominated in
Dollars be converted immediately to Base Rate Loans and any or all of the then
outstanding Eurocurrency Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

(iv)                              The Administrative Agent shall promptly notify
the Company and the Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Rate Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Company and the Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(v)                                 After giving effect to all new Revolving
Loans, all conversions of Revolving Loans from one Type to the Other, and all
continuations of Revolving Loans as the same type, here shall not be more than
eight Interest Periods in effect with respect to Revolving Loans.

 

40

--------------------------------------------------------------------------------


 

2.04                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.04, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Company or Allied B.V. and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Loan Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, shall not
exceed such Lender’s Commitment, (z) the Outstanding Amount of the L/C
Obligations for each Borrower shall not exceed such Borrower’s Letter of Credit
Sublimit.  Each request by a Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrowers that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                               subject to Section 2.04(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is

 

41

--------------------------------------------------------------------------------


 

not otherwise compensated hereunder) or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense and which the L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               such Letter of Credit is to be denominated in
a currency other than Dollars or Alternative Currency;

 

(D)                               such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;

 

(E)                                any Lender is at such time an Impacted
Lender, unless the L/C Issuer has entered into arrangements satisfactory to the
L/C Issuer with the Borrowers and/or such Impacted Lender to eliminate such L/C
Issuer’s risk with respect to such Impacted Lender; or

 

(F)                                 the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company or Allied B.V.
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the applicable Borrower.  Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent

 

42

--------------------------------------------------------------------------------


 

and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer: (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, applicable Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company or Allied B.V. and, if
not, the L/C Issuer will provide the Administrative Agent with a copy thereof. 
Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company or Allied B.V., as applicable or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Company or Allied B.V. so requests in
any applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving 30-days’ prior notice
to the beneficiary thereof (the “Non-Extension Notice Date”).  Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) of

 

43

--------------------------------------------------------------------------------


 

Section 2.04(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company or Allied B.V., as applicable,
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Company or Allied B.V. and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the applicable Borrower and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the applicable Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
applicable Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the applicable Borrower will reimburse the
L/C Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the applicable Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof.  Not later
than 11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency.  If the
applicable Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the applicable Borrower
shall be deemed to have requested a Revolving Loan of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Revolving Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.04(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at

 

44

--------------------------------------------------------------------------------


 

the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Loan to the Company in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Loan of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.04(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.

 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Company, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Revolving Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A

 

45

--------------------------------------------------------------------------------


 

certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.04(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or Allied B.V. or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof in Dollars and in the same funds as those received by the
Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.04(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Company or Allied B.V. to reimburse the L/C Issuer for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company or Allied B.V. may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Borrowers or any waiver by the L/C Issuer which does not in fact materially
prejudice the Borrowers;

 

46

--------------------------------------------------------------------------------


 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under, such
Letter of Credit if presentation after such date is authorized by the UCC or the
ISP, as applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit so long as the L/C Issuer has not
acted with gross negligence or willful misconduct; or any payment made by the
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to Allied B.V. or in
the relevant currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party.

 

The Company or Allied B.V. shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the Company or Allied B.V. will promptly notify the L/C Issuer. 
The Borrowers shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and each
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Company hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in

 

47

--------------------------------------------------------------------------------


 

clauses (i) through (vi) of Section 2.04(e).  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and, in the absence of
the L/C Issuer’s gross negligence or willful misconduct, the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                  Cash Collateral.

 

(i)                                     Upon the request of the Administrative
Agent, (A) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in an amount
equal to 103% of the Outstanding Amount thereof.

 

(ii)                                  In addition, if the Administrative Agent
notifies any Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds the Letter of Credit Sublimit, then, within two
Business Days after receipt of such notice, the applicable Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(iii)                               Sections 2.05 and 8.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder.  For purposes of
this Section 2.04, Section 2.05 and Section 8.02(c), “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders). 
Derivatives of such term have corresponding meanings.  The Borrowers hereby
grant to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing.  Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America.

 

(h)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the applicable Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit.

 

(i)                                     Letter of Credit Fees.  Each Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit issued for the account of
such Borrower equal to the Applicable Rate times the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08.  Letter of Credit Fees shall be (i) due and payable

 

48

--------------------------------------------------------------------------------


 

on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The applicable Borrower shall pay
directly to the L/C Issuer for its own account, a fronting fee with respect to
each Letter of Credit issued for the account of such Borrower in the amount set
forth in the Agency Fee Letter.  Such fronting fee shall be due and payable in
Dollars on the last Business Day of each March, June, September and December, in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.08.  In addition, the
applicable Borrower shall pay directly to the L/C Issuer for its own account,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit issued for the account of such Borrower as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(k)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

2.05                        Prepayments.

 

(a)                                 Voluntary Prepayment of Loans.  A Borrower
may, upon notice from such Borrower to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans or the Term Loan in whole
or in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans, and
(B) on the date of prepayment of Base Rate Revolving Loans; (ii) any prepayment
of Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount
of $1,000,000 or a whole multiple of $100,000 in excess thereof in the case of
portions of the Term Loan and in a minimum amount of $500,000 or whole multiples
of $100,000 in excess thereof in the case of Revolving Loans; and (iii) any
prepayment of Base Rate Revolving Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof; or, in each of the
foregoing cases, if less, the entire principal amount thereof then outstanding. 
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  The
applicable Borrower shall make such

 

49

--------------------------------------------------------------------------------


 

prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Revolving Loans of the Lenders or the
Term Loan, as applicable, in accordance with the Lenders’ respective Applicable
Percentages.

 

(b)                                 Intentionally Omitted.

 

2.06                        Certain Mandatory Prepayments.  Except to the extent
that it is unlawful to perform such obligations or to the extent that the
performance of such obligations would result in personal liability of a director
or other manager of a Foreign Loan Party:

 

(a)                                 Dispositions.  If any Borrower or any
Subsidiary makes any Disposition, other than Dispositions permitted by
Section 7.05, the Term Loan shall be repaid and the Aggregate Term Loan
Commitments shall be permanently reduced in the amount of the Net Cash Proceeds
(determined as of the date of such Disposition, whether or not such Net Cash
Proceeds are then received by such Borrower or such Subsidiary) from such
Disposition.  Nothing in this Section 2.06(a) shall permit any Disposition that
is not permitted by Section 7.05.

 

(b)                                 Extraordinary Receipts.  Upon the receipt by
any Loan Party or any of its Subsidiaries of any Extraordinary Receipts (other
than property insurance, condemnation or similar recoveries in an amount not
exceeding the Threshold Amount that, within one hundred eighty (180) days after
receipt thereof, are applied in the ordinary course of business toward repair or
replacement of the damaged property), the Term Loans shall be repaid and
Aggregate Term Loan Commitments shall be permanently reduced by an amount equal
to 100% of such Extraordinary Receipts, net of any actual expenses incurred in
collecting such Extraordinary Receipts.

 

(c)                                  Additional Indebtedness.  If the Company or
any Subsidiary incurs Indebtedness, including, without limitation, the Portugal
Mortgage Loan (as defined in Section 6.15) other than Indebtedness permitted to
be incurred pursuant to Section 7.03 (except the Portugal Mortgage Loan), the
Term Loans shall be repaid and the Aggregate Term Loan Commitments shall be
permanently reduced by the amount of the Net Cash Proceeds from the incurrence
of such Indebtedness.  Nothing in this Section 2.06(c) shall permit the
incurrence of any Indebtedness that is not permitted by Section 7.03.

 

(d)                                 Issuance of Additional Equity Interests. 
Upon the issuance by the Company or any Subsidiary of any additional Equity
Interests, the Term Loan shall be repaid and the Aggregate Term Loan Commitments
shall be permanently reduced by an amount equal to 100% of the Net Cash Proceeds
from such issuance.

 

(e)                                  Application of Prepayments.  All mandatory
prepayments made pursuant to this Section 2.6 shall be applied ratably to
installments of the Term Loan in inverse order of maturity.

 

50

--------------------------------------------------------------------------------


 

2.07        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable by the Borrowers in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.08        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.04:

 

(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Aggregate Revolving Loan Commitments exceed the
sum of (i) the Outstanding Amount of Revolving Loans plus (ii) the Outstanding
Amount of L/C Obligations.  The commitment fees shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last day of each March, June, September and December, or if the
last day of such month is not a Business Day, on the next Business Day
thereafter and on the last day of the Availability Period.  The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by

 

51

--------------------------------------------------------------------------------


 

the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)           Other Fees.  The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter and the Agency Fee Letter. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.09        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Loans denominated in
Alternative Currency as which market practice differs from the foregoing, in
accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Company, the Company or the Lenders determine that
(i) the Total Leverage Ratio as calculated by the Company as of any applicable
date was inaccurate and (ii) a proper calculation of the Total Leverage Ratio
would have resulted in higher pricing for such period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.04(c)(iii),
2.04(i) or 2.07(b) or under Article VIII.  The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.10        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of

 

52

--------------------------------------------------------------------------------


 

any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a note or notes, which shall evidence such
Lender’s Revolving Loans or Term Loans to such Borrower, as applicable, in
addition to such accounts or records.  Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.11        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m.. on the date specified herein.  Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in Alternative Currency, shall in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

53

--------------------------------------------------------------------------------


 

(b)           Funding by Lenders and Payments by Borrowers; Presumption by
Administrative Agent.

 

(i)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurocurrency Rate Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.03) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Revolving Loan included in such Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)           Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit

 

54

--------------------------------------------------------------------------------


 

Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.12        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in
L/C Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Loan Parties or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

55

--------------------------------------------------------------------------------


 

2.13        Collateral Security.  Subject to Section 6.12, the Obligations shall
be secured by a perfected first priority security interest (subject only to
Liens permitted by Section 7.01 entitled to priority under applicable law) in
the following property of the Loan Parties, whether now owned or hereafter
acquired, (i) all personal property of each Loan Party, (ii) all Equity
Interests of all Domestic Subsidiaries of each Loan Party, all Equity Interests
of all Foreign Subsidiaries of each Foreign Loan Party and all Equity Interests
of each first-tier Foreign Subsidiary of each Domestic Loan Party; provided
that, with respect to Foreign Subsidiaries, such equity pledge shall be limited
to 65% of the capital stock of such Foreign Subsidiary to the extent the pledge
secures Domestic Loan Party Obligations and a pledge of any greater percentage
would result in material adverse tax consequences to any Loan Party (for the
avoidance of doubt, to the extent the equity pledge of the Foreign Subsidiary
secures Foreign Loan Party Obligations, such limitation shall not apply),
(iii) all present and future intercompany debt of each Borrower and each
Guarantor and (iv) all proceeds and products of the property and assets
described in (i), (ii) and (iii) above.

 

2.14        Limitation with Respect to Certain Foreign Borrowers. 
Notwithstanding anything to the contrary contained in this Agreement, any Lender
that may not legally lend, establish credit for the account of, and/or do any
business whatsoever with, a Foreign Borrower shall immediately notify the
Borrowers and the Administrative Agent in writing that such Lender will not
provide any Credit Extensions to such Foreign Borrower.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any Obligation of the
respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
any Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If any Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding

 

56

--------------------------------------------------------------------------------


 

or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

(iii)          If any Borrower or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
each Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within 15
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
such Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Each Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error, provided
that such certificate contains a reasonably detailed statement of the amounts
then payable and the calculations thereof.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify each Borrower
and the Administrative Agent, and shall make payment in respect thereof within
15 days after demand

 

57

--------------------------------------------------------------------------------


 

therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for such Borrower or the Administrative Agent)
incurred by or asserted against such Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to such Borrower or the
Administrative Agent pursuant to subsection (e).  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by a Borrower or the
Administrative Agent, as the case may be, after any payment of Indemnified Taxes
or Other Taxes by such Borrower or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, such Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Person,

 

58

--------------------------------------------------------------------------------


 

(A)          any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable)  establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or

 

59

--------------------------------------------------------------------------------


 

more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit M-4 on behalf of
each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(iv)          For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

60

--------------------------------------------------------------------------------


 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02        Illegality and Designated Lenders.

 

(a)           Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans, either on the last day of the

 

61

--------------------------------------------------------------------------------


 

Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

(b)           Designated Lenders.  Each Lender at its option may make any Credit
Extension to any Borrower by causing any domestic or foreign branch or Affiliate
of such Lender (each a “Designated Lender”) to make such Credit Extension (and
in the case of an Affiliate, the provisions of Sections 3.01 through 3.05 and
10.04 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Credit Extension in accordance with the terms of
this Agreement; provided, however, if any Lender or any Designated Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Designated
Lender to issue, make, maintain, fund or charge interest with respect to any
Credit Extension to either Borrower who is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia then, on notice thereof by such Lender to the Company through the
Administrative Agent, and until such notice by such Lender is revoked, any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension shall be suspended.  Upon receipt of such
notice, the Loan Parties shall take all reasonable actions requested by such
Lender to mitigate or avoid such illegality.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits (whether in Dollars
or Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Company and each Lender.  Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, either
Borrower, as applicable, may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve

 

62

--------------------------------------------------------------------------------


 

requirement contemplated by Section 3.04(e) and (B) the requirements of the Bank
of England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below) or the L/C
Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)          result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

 

(iv)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company or the
applicable Borrower shall pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company or the applicable Borrower will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

 

63

--------------------------------------------------------------------------------


 

(c)           Mandatory Cost.  If any Lender or the L/C Issuer incurs any
Mandatory Cost attributable to the Obligations, then from time to time the
Company will pay to such Lender or the L/C Issuer, as the case may be, such
Mandatory Cost.  Such amount shall be expressed as a percentage rate per annum
and shall be payable on the full amount of the applicable Obligations.

 

(d)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error provided that such certificate
contains a reasonably detailed statement of the amounts then payable and the
calculation thereof.  The Company or the applicable Borrower shall pay to such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 15 days after receipt thereof.

 

(e)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation.

 

(f)            Reserves on Eurocurrency Requirements.  The applicable Borrower
shall pay to each Lender, (i) as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith and in
accordance with customary practice, which determination shall be conclusive),
and (ii) as long as such Lender shall be required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith
and in accordance with customary practice, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender.  If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the applicable Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

64

--------------------------------------------------------------------------------


 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Borrower; or

 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency.

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The applicable Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrowers to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions to this Agreement.  The obligation of the L/C Issuer and
each Lender to enter into this Agreement is subject to satisfaction of the
following conditions precedent on or prior to the Closing Date:

 

(a)           The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party, and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

 

(ii)           resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing to the extent
applicable and

 

65

--------------------------------------------------------------------------------


 

qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

(iv)          evidence that all insurance required to be maintained by the Loan
Parties pursuant to the Loan Documents has been obtained and is in effect; and

 

(v)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer or the Required Lenders
reasonably may require.

 

(b)           Receipt by the Lenders of evidence satisfactory to the
Administrative Agent and the Lenders and that there have been no amendments to
the Senior Subordinated Note Documents, except as permitted pursuant to the
Subordination Agreement;

 

(c)           Administrative Agent shall be satisfied that the Security
Documents shall be effective to create in favor of the Administrative Agent a
legal, valid and enforceable first (except for Liens permitted pursuant to
Section 7.01 and entitled to priority under applicable law) security interest in
and Lien upon the Collateral, along with, in form and substance satisfactory to
the Lenders, evidence that all filings, recordings, deliveries of instruments
and other actions necessary or desirable in the opinion of the Administrative
Agent to protect and preserve such security interests shall have been duly
effected;

 

(d)           Unless waived by the Administrative Agent, the Company shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
and the Syndication Agent, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings;

 

(e)           No Material Adverse Effect shall have occurred and be continuing;

 

(f)            The absence of any action, suit, investigation or proceeding
pending or, to the knowledge of any Borrower, threatened in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Material Adverse Effect; and

 

(g)           Each Lender shall have obtained all applicable licenses, consents,
permits and approvals as deemed necessary by such Lender in order to execute and
perform the transactions contemplated by the Loan Documents.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, (i) for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and (ii) in the event that Advance Funding
Arrangements shall exist, the delivery by the Lender (x) of funds pursuant to
such Advance Funding Arrangements (“Advance

 

66

--------------------------------------------------------------------------------


 

Funds”) and (y) its signature page to this Agreement shall constitute the
request, consent and direction by such Lender to the Administrative Agent
(unless expressly revoked by written notice from such Lender received by the
Administrative Agent prior to the earlier to occur of funding or the
Administrative Agent’s declaration that this Agreement is effective) to withdraw
and release to the Borrowers on the Closing Date the applicable funds of such
Lender to be applied to the funding of Loans by such Lender in accordance with
Section 2.03 upon the Administrative Agent’s determination (made in accordance
with and subject to the terms of this Agreement) that it has received all items
expressly required to be delivered to it under this Section 4.01.

 

4.02        Conditions to all Revolving Loans.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)           In the case of a Credit Extension to be denominated in Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in Alternative
Currency) or the L/C Issuer (in the case of any Letter of Credit to be
denominated in Alternative Currency) would make it impracticable for such Credit
Extension to be denominated in the Alternative Currency.

 

(e)           There shall be no impediment, restriction, limitation or
prohibition imposed under Law or by any Governmental Authority, as to the
proposed financing under this Agreement or the repayment thereof or as to the
rights created under the Loan Documents or as to the application of the proceeds
of the realization of any such rights.

 

Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

67

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01        Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized, incorporated or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (d) except for the Company, is owned,
directly or indirectly by the Company.  No Subsidiary has any outstanding shares
of any class of capital stock or other Equity Interests which has priority over
any other class of capital stock or other Equity Interests of such Subsidiary as
to dividends or distributions or in liquidation except as may be owned
beneficially and of record by the Company or a Wholly-Owned Subsidiary.  No
Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the Senior
Subordinated Note Purchase Agreement and customary limitations imposed by
corporate or limited liability company law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make other
distributions of profits to the Company or any of its other Subsidiaries that
owns outstanding shares of capital stock or other Equity Interests of such
Subsidiary.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organizational Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04        Binding Effect.  This Agreement and each other Loan Document, has
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and

 

68

--------------------------------------------------------------------------------


 

binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable Debtor Relief Laws and laws affecting creditors’ rights
generally.

 

5.05        Financial Statements; No Material Adverse Effect; No Internal
Control Event.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated and consolidating balance sheets of the
Company and its Subsidiaries dated December 31, 2014 and the related
consolidated and consolidating statements of income or operations, consolidated
shareholders’ equity and consolidated cash flows for the quarter ended on that
date (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, and (ii) fairly present the financial condition of
the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby.  Schedule 5.05 sets forth (i) all
material Indebtedness, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date of this Agreement and the name of each lender
thereof, and (ii) the Liens that relate to such Indebtedness and that encumber
the property of the Loan Parties and their respective Subsidiaries.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

(d)           The projections of the Company, copies of which were provided to
the Administrative Agent, were prepared in good faith and in accordance with
GAAP, are based on underlying assumptions which provide a reasonable basis for
the projections contained therein and reflect the Loan Parties’ judgment based
on present circumstances of the most likely set of conditions and course of
action for the projected period.

 

5.06        Litigation.  Except as set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) could reasonably be expected to have a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08        Ownership of Property; Liens.  Each of the Loan Parties and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Loan Parties and their Subsidiaries is
subject to no Liens except for Permitted Liens.  All leases necessary in any
material respect for or conduct of the respective businesses of the Company and
its Subsidiaries are valid and subsisting and are in full force and effect.

 

5.09        Environmental Matters.  Except as set forth in Schedule 5.09 (a) the
Loan Parties and their Subsidiaries are in compliance with all Environmental
Laws, except to the extent that any such failure to comply (together with any
resulting penalties, fines or forfeitures) have not had or will not have a
Material Adverse Effect; (b) all licenses, permits, registrations or approvals
required for the conduct of the business of the Loan Parties and any Subsidiary
under any Environmental Law have been secured and the applicable Borrower,
Guarantor or Subsidiary is in compliance therewith, except for such licenses,
permits, registrations or approvals the failure to secure or to comply therewith
has not had or will not have a Material Adverse Effect; (c) neither any Loan
Party nor any Subsidiary has received notice, or otherwise knows, that it is in
any respect in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree to which such Loan Party or such
Subsidiary is a party or that would affect the ability of such Loan Party or
such Subsidiary to operate any of its property and no event has occurred and is
continuing that, with the passage of time or the giving of notice or both, would
constitute noncompliance, breach of or default thereunder; (d) there are no
claims under any Environmental Laws (“Environmental Claim”) pending or to the
knowledge of any Borrower, threatened which have had or are reasonably likely to
have a Material Adverse Effect; and (e) there are no facts, circumstances,
conditions or occurrences on any property now or at any time owned, leased or
operated by any Loan Party or any Subsidiary or on any property adjacent to any
such property that could reasonably be expected:  (i) to form the basis of any
Environmental Claim against any Loan Party or any Subsidiary or any property of
any Loan Party or any Subsidiary; or (ii) to cause such property to be subject
to any restrictions on the ownership, occupancy, use or transferability of such
property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate have
not had and will not have a Material Adverse Effect.

 

5.10        Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

 

70

--------------------------------------------------------------------------------


 

5.11                        Taxes.  Each Loan Party and its Subsidiaries have
filed all Federal, state and other tax returns and reports required to be filed,
and have paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party nor any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto or is using a pre-approved plan document entitled to rely on a
favorable opinion letter issued by the IRS.  To the best knowledge of the
Company, nothing has occurred that would prevent, or cause the loss of, such
qualification.  The Company and each ERISA Affiliate have made all required
contributions to each Plan, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Company, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as disclosed in Schedule 5.12,
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 

5.13                        Subsidiaries; Equity Interests.  Except for
Subsidiaries acquired after the date hereof and disclosed in writing by the
Company to the Administrative Agent, no Loan Party has any Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by such Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except for
Permitted Liens.  Except for investments that are part of the Company’s
supplemental executive retirement plan or the Company’s deferred compensation
plan, the Loan Parties have no equity investments in any other corporation or

 

71

--------------------------------------------------------------------------------


 

entity other than those specifically disclosed in Part (b) of Schedule 5.13. 
All of the outstanding Equity Interests in the Loan Parties have been validly
issued and are fully paid and nonassessable.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 No Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

 

(b)                                 No Borrower and no Person Controlling any
Borrower, or any Subsidiary is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  The Borrowers have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which they or any of their Subsidiaries is subject, and
all other matters that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Taxpayer Identification Number; Other Identifying
Information.  The true and correct U.S. taxpayer identification number of the
Company and each Domestic Subsidiary is set forth on Schedule 5.17.  The true
and correct unique identification number of each Foreign Borrower and each
Foreign Subsidiary has been issued by its jurisdiction of organization and the
name of such jurisdiction are set forth on Schedule 5.17.

 

5.18                        Intellectual Property; Licenses, Etc.  Each Loan
Party and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.  No slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any Subsidiary that is material for the purposes of the continued

 

72

--------------------------------------------------------------------------------


 

operation of their respective businesses infringes upon any rights held by any
other Person.  Set forth on Schedule 5.18 hereto is a complete list of all
patents, trademarks and copyrights of the Loan Parties and their Subsidiaries as
of the date of this Agreement.  No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Company, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.19                        Perfection of Security Interest.  Except as set
forth on Schedule 5.19, all filings, assignments, pledges and deposits of
documents or instruments have been made and all other actions have been taken
that are necessary or advisable, under applicable law, to establish and perfect
the Administrative Agent’s first priority security interest in the Collateral. 
The Collateral and the Administrative Agent’s rights with respect to the
Collateral are not subject to any setoff, claims, withholdings or other
defenses.  The Company and each Guarantor is the owner of the Collateral free
from any Lien, except for Liens permitted pursuant to Section 7.01.

 

5.20                        Solvency.  The Company and its Subsidiaries on a
consolidated basis are Solvent.

 

5.21                        Bank Accounts.  Schedule 5.21 lists all banks and
other financial institutions at which each Loan Party and each of its
Subsidiaries maintains deposits and/or other accounts, and such Schedule
correctly identifies the name and address of each depository, the name in which
the account is held, a description of the purpose of the account, and the
complete account number.

 

5.22                        Obligations as Senior Debt.  The Obligations
constitute Senior Indebtedness (as defined in the Subordination Agreement). As
such, all of the Obligations (and the Administrative Agent and Lenders) are
entitled to the benefits of each of the subordination and other provisions
contained in the Subordination Agreement which are available in respect of
Senior Indebtedness (and to the holders thereof), and each of such subordination
and other provisions is in full force and effect and is enforceable in
accordance with its terms.

 

5.23                        Use of Proceeds.  The Company and its Subsidiaries
will use the proceeds of the Loans for the purposes specified in Section 6.11
and not for any other purpose.

 

5.24                        Representations as to Foreign Loan Parties.  The
Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

 

(a)                                 Each Foreign Loan Party is subject to civil
and commercial Laws with respect to its obligations under the Loan Documents to
which it is a party (collectively as to such Foreign Loan Party, the “Applicable
Foreign Loan Party Documents”), and the execution, delivery and performance by
such Foreign Loan Party of the Applicable Foreign Loan Party Documents
constitute and will constitute private and commercial acts and not public or
governmental acts.  Neither such Foreign Loan Party nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Loan Party is organized and existing in respect of its obligations
under the Applicable Foreign Loan Party Documents.

 

73

--------------------------------------------------------------------------------


 

(b)                                 The Applicable Foreign Loan Party Documents
are in proper legal form for the enforcement thereof against such Foreign Loan
Party, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party Documents.  It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party Documents that
the Applicable Foreign Loan Party Documents be filed, registered or recorded
with, or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Loan Party is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Loan Party Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or, in the case of any Security Documents which are governed by Dutch
or Swedish law, will be made in accordance with the terms of those Security
Documents or is not required to be made until the Applicable Foreign Loan Party
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been, or in relation to Security Documents which are governed by
Swedish law will be, timely paid.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Loan Party is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Loan Party Documents or (ii) on
any payment to be made by such Foreign Loan Party pursuant to the Applicable
Foreign Loan Party Documents.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Loan Party Documents executed by such Foreign Loan Party
are, under applicable foreign exchange control regulations of the jurisdiction
in which such Foreign Loan Party is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained.

 

(e)                                  Each Security Document governed by Dutch
law has been duly executed by a Dutch Loan Party and, where applicable,
notarized and, where applicable, has been or will in accordance with the terms
thereof be registered with the Dutch tax authorities and each appropriate
register or authority in any jurisdiction in which any of the intellectual
property in respect of which a Lien is created or purported to be created
pursuant to those Security Documents is or can be registered.

 

(f)                                   No notice under Article 36 Tax Collection
Act (Invorderingswet 1990) has been given by the Company or any of its
Subsidiaries.

 

5.25                        Outstanding Indebtedness.  As of the Closing Date,
neither the Loan Parties nor any Subsidiary has outstanding any Indebtedness
except as permitted by Section 7.03.

 

5.26                        Absence of Financing Statements, Etc.  Except with
respect to Permitted Liens, there is no financing statement, security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any filing records, registry or other public office, that purports to cover,
affect or give notice of any present or possible future Lien on, or security

 

74

--------------------------------------------------------------------------------


 

interest in, any assets or property of the Company or any of its Subsidiaries or
any rights relating thereto.

 

5.27                        Foreign Assets Control Regulations, Etc. 
(i) Neither the Company nor any Person Controlled by the Company is (a) a Person
whose name appears on the list of Specially Designated Nationals and Blocked
Persons published by the OFAC (an “OFAC Listed Person”), (b) an agent,
department, or instrumentality of, or is otherwise beneficially owned by,
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program, or (c) otherwise blocked, subject
to sanctions under or engaged in any activity in violation of other United
States economic sanctions, including but not limited to, the Trading with the
Enemy Act, the International Emergency Economic Powers Act, the Comprehensive
Iran Sanctions, Accountability and Divestment Act (“CISADA”) or any similar law
or regulation with respect to Iran or any other country, the Sudan
Accountability and Divestment Act, any OFAC Sanctions Program, or any economic
sanctions regulations administered and enforced by the United States or any
enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (a), clause (b) or clause (c), a “Blocked Person”).  Neither the Company
nor any Person Controlled by the Company has been notified that its name appears
or may in the future appear on a state list of Persons that engage in investment
or other commercial activities in Iran or any other country that is subject to
U.S. Economic Sanctions.

 

(ii)                                  No part of the proceeds of the Loans
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Company or any Person Controlled by the Company,
directly or indirectly, (a) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, or (b) otherwise in violation
of U.S. Economic Sanctions.

 

(iii)                               Neither the Company nor any Person
Controlled by the Company (a) has been found in violation of, charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under the Currency and Foreign
Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy Act),
the USA PATRIOT Act or any other United States law or regulation governing such
activities (collectively, “Anti-Money Laundering Laws”) or any U.S. Economic
Sanctions violations, (b) to the Company’s actual knowledge after making due
inquiry, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (c) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (d) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws.  The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Person Controlled by the Company is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.

 

(iv)                              (a)                                 Neither
the Company nor any Person Controlled by the Company (w) has been charged with,
or convicted of bribery or any other anti-corruption related activity

 

75

--------------------------------------------------------------------------------


 

under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (x) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (y) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (z) has been or is the target of sanctions imposed
by the United Nations or the European Union;

 

(b)                                 To the Company’s actual knowledge after
making due inquiry, neither the Company nor any Person Controlled by the Company
has, within the last five years, directly or indirectly offered, promised,
given, paid or authorized the offer, promise, giving or payment of anything of
value to a Governmental Official or a commercial counterparty for the purposes
of: (x) influencing any act, decision or failure to act by such Governmental
Official in his or her official capacity or such commercial counterparty,
(y) inducing a Governmental Official to do or omit to do any act in violation of
the Governmental Official’s lawful duty, or (z) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage in violation of any applicable law or regulation or which
would cause any Lender to be in violation of any law or regulation applicable to
such Lender; and

 

(c)                                  No part of the proceeds of the Loans will
be used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage.  The Company has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Company and each
Person Controlled by the Company is and will continue to be in compliance with
all applicable current and future Anti-Corruption Laws.

 

5.28                        Sanctions Concerns and Anti-Corruption.

 

(a)                         Sanctions Concerns.  No Loan Party, nor any
Subsidiary, nor, to the knowledge of the Borrowers and their Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by an individual or
entity that is (i) currently the subject or target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated National, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

 

(b)                         Corruption.  None of the Loan Parties, nor any of
their Subsidiaries or, to the knowledge of the Borrowers, any director, officer,
agent, employee, Affiliate or other Person acting on behalf of the Loan Parties
or any of their Subsidiaries is aware or has taken any action, directly or
indirectly, that would result in a violation by such Persons of any applicable
anti-bribery law or anti-corruption law, including, but not limited to, the
United Kingdom Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign
Corrupt Practices Act of 1997 (the “FCPA”).  Furthermore, the Loan Parties and
their respective Subsidiaries and, to the knowledge of the Borrowers, their
Affiliates, have conducted their business in compliance

 

76

--------------------------------------------------------------------------------


 

with the UK Bribery Act, the FCPA and similar laws, rules or regulations
(including other applicable anti-corruption laws) and have instituted and
maintain policies and procedures designed to ensure, and which are reasonable
expected to continue to ensure, continued compliance therewith.

 

(c)                                  Expert Controls.  The Loan Parties and
their respective Subsidiaries are in compliance in all material respects with
all relevant export, re-export and import laws applicable to such Loan Parties
or such Subsidiaries, as the case may be.  None of the Loan Parties or any of
their Subsidiaries have shipped or provided any item for delivery to, and are
not currently providing any services in or to, a country, entity or individual
in violation of any applicable export or re-export laws, including, without
limitation, such laws and regulations promulgated or enforced by the United
States Department of Treasury, United States Department of Commerce, or United
States Department of State, and are not currently providing any services, to a
country or an individual in violation of any export or re-export laws.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall, and shall cause each other Loan
Party and each Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within 120 days after the end of each fiscal year of the Company and its
Subsidiaries, a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, consolidated statements of shareholders’ equity and
consolidated statement of cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of a certified
public accounting firm acceptable to the Required Lenders, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards in the United States and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit or with respect to the absence of any material misstatement
and such consolidating statements to be certified by a Responsible Officer of
the Company;

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three (3) fiscal quarters of
each fiscal year of the Company and its Subsidiaries, a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, consolidated
statement of shareholders’ equity and consolidated statement of cash flows for
such fiscal quarter and for the portion of the Company’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the

 

77

--------------------------------------------------------------------------------


 

corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP;

 

(c)                                  as soon as available, but in any event
within 60 days after the end of each of the Company’s fiscal years, projections
for the next succeeding fiscal year, on a consolidated basis, on a month to
month basis, including a balance sheet as at the end of each relevant period and
income statements and statements of cash flows for each relevant period and for
the period commencing at the beginning of the fiscal year and ending on the last
day of such relevant period, all in form and substance satisfactory to the
Administrative Agent and the Required Lenders; and

 

(d)                                 promptly upon transmission thereof, copies
of all such financial statements, proxy statements, notices and reports as it
shall send to its public stockholders and copies of all registration statements
(without exhibits) and all reports which it files with the Securities and
Exchange Commission (or any governmental body or agency succeeding to the
functions of the Securities and Exchange Commission).

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Company;

 

(b)                                 promptly upon receipt thereof, copies of any
detailed audit reports, management letters or recommendations submitted to the
Company or any Subsidiary by independent accountants in connection with the
accounts or books of the Company or any Subsidiary, or any audit of any of them;

 

(c)                                  Intentionally Omitted;

 

(d)                                 promptly upon, and in any event not later
than the next Business Day after receipt thereof, a copy of any notice received
from any Senior Subordinated Note Holder that any default or event of default
under the Senior Subordinated Note Purchase Agreement has occurred or any notice
of any acceleration of any Senior Subordinated Note;

 

(e)                                  simultaneously with the transmission
thereof, copies of all notices, reports, financial statements or other
communications given to any Senior Subordinated Note Holder under the Senior
Subordinated Note Purchase Agreement;

 

(f)                                   within ten days following the date on
which the Company’s auditors resign or the Company elects to change auditors, as
the case may be, notification thereof, together with such supporting information
as the Administrative Agent or any Lender may reasonably request;

 

78

--------------------------------------------------------------------------------


 

(g)                                  together with each delivery of financial
statements required by Section 6.01(a) above, the Company will deliver to the
Administrative Agent and each Lender a certificate of such accountants stating
that, in making the audit necessary for their report on such financial
statements, they have obtained no knowledge of any Event of Default, or, if they
have obtained knowledge of any Event of Default or Default, specifying the
nature and period of existence thereof; and

 

(h)                                 promptly, such additional information
regarding the business, financial or corporate affairs of the Loan Parties or
any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender of:

 

(a)                                 the occurrence of any Default;

 

(b)                                 any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority that would reasonably be expected to have a
Material Adverse Effect; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws, that would
reasonably be expected to have a Material Adverse Effect

 

79

--------------------------------------------------------------------------------


 

(c)                                  the occurrence of any ERISA Event; and

 

(d)                                 any material change in accounting policies
or financial reporting practices by any Loan Party or any Subsidiary.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the applicable Loan Party has taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Borrower or
Subsidiary; (b) lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence, if applicable, and
good standing under the Laws of the jurisdiction of its organization; (b) take
all action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its properties and assets necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.

 

80

--------------------------------------------------------------------------------


 

6.08                        Compliance with Laws, Organizational Documents and
Contractual Obligations.

 

(a)                                 Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; and

 

(b)                                 Comply with all Organizational Documents
and, except where the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect, all Contractual Obligations.

 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Loan Parties or such
Subsidiaries, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender, during
normal business hours, to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company as often as may be reasonably desired; provided that the
Administrative Agent and the Lenders shall use reasonable efforts not to disrupt
the business operations of any of the Loan Parties.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions for general corporate purposes, including working capital, capital
expenditures and other lawful corporate purposes.

 

6.12                        Additional Guarantors and Pledgors.  Notify the
Administrative Agent at the time that any Person becomes a Subsidiary and
promptly thereafter (and in any event within 30 days), (a) cause such Person to
(i) guaranty all Obligations (or, if such Person is a Foreign Subsidiary and
(A) executing a Guaranty would result in a materially adverse tax consequence to
the Loan Parties, all Foreign Loan Party Obligations or (B) if the Company
determines in good faith that a guaranty of all Obligations or all Foreign
Obligations by any such Foreign Subsidiary would not be advisable due to local
solvency or similar restrictions, all Obligations of its parent that is a
Foreign Borrower), by executing and delivering to the Administrative Agent a
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose and (ii) secure all of its Obligations as described
in Section 2.13 by providing the Administrative Agent with a first priority
perfected security interest (subject only to Liens permitted by Section 7.01
entitled to priority under applicable law) on its assets and by executing a
security agreement and such other documents as the Administrative Agent shall
deem appropriate for such purpose, (b) if such Subsidiary is a Domestic
Subsidiary, a Foreign Subsidiary of a Foreign Loan Party or a first-tier Foreign
Subsidiary of a Domestic Loan Party, the parent entity of such

 

81

--------------------------------------------------------------------------------


 

Person shall pledge the equity of such Subsidiary as security for the
Obligations; provided that, such equity pledge shall be limited to 65% of the
capital stock of such Foreign Subsidiary to the extent the pledge secures
Domestic Loan Party Obligations and a pledge of any greater percentage would
result in material adverse tax consequences to any Loan Party (for the avoidance
of doubt, to the extent the equity pledge of the Foreign Subsidiary secures
Foreign Loan Party Obligations or Obligations of any particular Foreign Loan
Party, such limitation shall not apply), and (c) deliver to the Administrative
Agent documents of the types referred to in clauses (v) and (vi) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (a) and (b)), all in
form, content and scope reasonably satisfactory to the Administrative Agent.

 

6.13                        Operating Accounts.  Maintain its primary operating
account with Bank of America.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of their property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens created pursuant to any Loan Document;

 

(b)                                 Liens listed on Schedule 7.01;

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 Liens against a Loan Party or any Subsidiary
arising in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof; easements, rights-of-way,
restrictions and other similar encumbrances affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

82

--------------------------------------------------------------------------------


 

(e)                                  any security interest or set-off
arrangements entered into by the Company or any of its Subsidiaries in the
ordinary course of its banking arrangements which arise under clauses 24 or 25
(or corresponding provisions if amended) respectively of the general terms and
conditions (algemene bankvoorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Vereniging van Banken) or customary title retention
arising in connection with the purchase of goods in the ordinary course of
business;

 

(f)                                   purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(g)                                  any security interest in a capital or fixed
asset that secures Indebtedness incurred for the purpose of acquiring such asset
and which is permitted by Section 7.03;

 

(h)                                 preemptive rights set out in the
Organizational Documents of any of the Loan Parties and their Subsidiaries on
the date hereof; provided that in the case of Allied AB, the preemptive rights
(Sw. hembudsförbehåll) shall be removed from its articles of association within
thirty (30) days following the Closing Date;

 

(i)                                     Liens to secure Indebtedness permitted
pursuant to Section 7.03(i); and

 

(j)                                    Bank guarantees or letters of credit
issued by one or more Lenders for the account of a Foreign Subsidiary of a Loan
Party in an aggregate amount not to exceed $500,000 at any one time.

 

7.02                        Investments.  Make any Investments, except:

 

(a)                                 Investments held by the Loan Parties in the
form of cash equivalents or short-term marketable debt securities;

 

(b)                                 Investments of the Loan Parties and/or their
Subsidiaries listed on Schedule 5.13;

 

(c)                                  Advances to officers, directors and
employees of the Loan Parties and their Subsidiaries in an aggregate amount not
to exceed $100,000 at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes;

 

(d)                                 Investments that are part of the Company’s
supplemental executive compensation plan or the Company’s deferred compensation
plan; and

 

(e)                                  Any acquisition by Loan Parties and/or any
of their Subsidiaries of all or substantially all of the assets or Equity
Interests of any other Person (the “Target”) in the same line of business, or
assets constituting all or substantially all of a division or product line of a
Target in the same line of business, so long as the Borrowers deliver to the
Administrative Agent and the Lenders a certificate in form and content
satisfactory to the Administrative Agent (“Acquisition Certificate”) indicating
that (i) immediately prior to contracting for or consummating such acquisition
there does not exist, and there does not occur as a direct or indirect result of
the consummation of such acquisition, any Event of Default or Default, (ii)

 

83

--------------------------------------------------------------------------------


 

each of the Borrowers is in compliance with the financial covenants set forth in
Section 7.10 of this Agreement on a pro-forma basis as of the last fiscal
quarter of the Borrowers most recently ended for which financial statements are
then available or required to be delivered under Section 6.01 of this Agreement
assuming the acquisition had been consummated on the first day of the Reference
Period ending on the last day of such fiscal quarter, and the Borrowers
demonstrate based on pro-forma projections covering the four fiscal quarters of
the Borrowers following the date of such Acquisition Certificate that Borrowers
will be in compliance with the financial covenants set forth in Section 7.10 of
this Agreement upon and after consummation of such acquisition, (iii) such
acquisition is being completed on a non-hostile basis without opposition from
the board of directors, managers or equity owners of the Target, (iv) with
respect to any assets or Equity Interests of any Person acquired directly or
indirectly pursuant to any such acquisition, there are no liens thereon other
than Permitted Liens, and (v) the aggregate consideration paid by Loan Parties
and/or any of their Subsidiaries in connection with all such acquisitions during
the term of this Agreement does not exceed $10,000,000.00, unless specifically
consented to by the Required Lenders.

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding listed on Schedule
7.03 and any refinancing, refundings, renewals or extensions thereof so long as
the principal amount of such Indebtedness is not increased;

 

(c)                                  obligations (contingent or otherwise) of
the Company or any Subsidiary existing or arising under any Swap Contract,
provided that (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(d)                                 the Senior Subordinated Indebtedness and any
refinancings, refundings, renewals or extensions of the Senior Subordinated
Indebtedness as long as (A) the principal amount of such Indebtedness is not
increased except as permitted pursuant to the Subordination Agreement, (B) such
Indebtedness remains subordinated to the Obligations to the same extent as on
the Closing Date and (C) the terms of such refinancing, refunding, renewal or
extension are not materially less favorable and the term to maturity is not
shortened;

 

(e)                                  Any Indebtedness owing by one Loan Party or
Subsidiary to another Loan Party;

 

(f)                                   Any Indebtedness incurred by a Loan Party
or any Subsidiary to finance the acquisition, construction or improvement of a
capital or fixed asset that constitutes a capital expenditure permitted by this
Agreement;

 

84

--------------------------------------------------------------------------------


 

(g)                                  Any Indebtedness that arises from a change
in the classification of an operating lease to a Capital Lease Obligation
resulting from a change in GAAP;

 

(h)                                 Indebtedness of Globe LDA pursuant to a
mortgage loan secured by Globe LDA’s real property located at Rua Da Longa, 300
Modivas, Vila De Conde, Portugal; and

 

(i)                                     Indebtedness of Allied Motion
(Changzhou) Motors Co. Ltd. and/or Allied Motion (Changzhou) Trading Co., Ltd.
to (A) JPMorgan Chase Bank (China) Company Limited Shanghai Branch in an amount
not to exceed 9,500,000 Chinese Renminbi or (B) Bank of America, N.A. (Shanghai
Branch).

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Subsidiary or Loan Party may merge with
(i) a Loan Party, provided that a Loan Party shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that
(x) when any Loan Party is merging with another Subsidiary, the Loan Party shall
be the continuing or surviving Person or the surviving Person shall become a
Loan Party;

 

(b)                                 any Subsidiary or other Loan Party may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to a Loan Party or to another Subsidiary; provided that (x) if the
transferor in such a transaction is a Loan Party, then the transferee must
either be a Loan Party or become a Loan Party and (y) if the transferor is a
Domestic Loan Party, then the transferee must be a Domestic Loan Party; and

 

(c)                                  Globe Inc. may distribute or transfer all
of the outstanding shares of stock of Globe LDA and Globe Motors de Mexico SA de
CV to the Company and the Company may contribute such shares to Allied B.V., and

 

(d)                                 Globe LDA may convert to a public limited
liability company.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property in the ordinary course of business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

85

--------------------------------------------------------------------------------


 

(d)                                 Dispositions of property by any Subsidiary
to a Loan Party, or by one Loan Party to another Loan Party;

 

(e)                                  Dispositions permitted by Section 7.04; and

 

(f)                                   Dispositions of property not used or
useful in the business of the Company or any of its Subsidiaries;

 

provided, however, that any Disposition pursuant to clauses (a) through
(f) shall be for fair market value and shall remain subject to Section 10.21.

 

7.06                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Company and its Subsidiaries on the Closing Date or any
business substantially related or incidental thereto.

 

7.07                        Transactions with Affiliates.  Except as described
in Schedule 7.07, enter into any transaction of any kind with any Affiliate of
the Company, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the applicable Loan
Party or such Subsidiary as would be obtainable by the applicable Loan Party or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate,

 

7.08                        Burdensome Agreements.  Except as set forth on
Schedule 7.08 or, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document or the Senior Subordinated Note Documents)
that limits the ability (a) of any Subsidiary to make Restricted Payments to the
Company or any other Loan Party or to otherwise transfer property to the Company
or any other Loan Party, (b) of any Subsidiary to Guaranty the Indebtedness of
the Company or any other Loan Party or (c) of the Loan Party or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person,
except for a customary restriction on granting a Lien on property that is
imposed under the documents pursuant to which a Loan Party financed such
property (provided that such Indebtedness is permitted under Section 7.03
hereof.

 

7.09                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

86

--------------------------------------------------------------------------------


 

7.10                        Financial Covenants.

 

(a)                                 Minimum Fixed Charge Coverage Ratio.  Permit
the Fixed Charge Coverage Ratio, as at the end of any fiscal quarter to be less
than 1.25:1.0 as of the end of any fiscal quarter.

 

(b)                                 Total Leverage Ratio.  Permit the Total
Leverage Ratio, as of the end of any fiscal quarter to be greater than (i) for
the fiscal quarter ending on or about March 31, 2015, June 30, 2015 and
September 30, 2015, 3.5:1.0, (ii) for the fiscal quarters ending on or about
December 31, 2015, March 31, 2016, June 30, 2016 and September 30, 2016, 3.0:1.0
or (iii) for each fiscal quarter thereafter, 2.5:1.0.

 

7.11                        Modifications of Certain Documents; Designation of
Senior Debt.  (a) Except as permitted pursuant to the Subordination Agreement,
consent to any amendment or modification of or supplement to any of the
provisions of any documents or agreements evidencing or governing the Senior
Subordinated Notes, or (b) consent to any amendment or modification of or
supplement to any of the provisions of any documents or agreements evidencing or
governing any other Indebtedness set forth on Schedule 7.03 in such manner as
would be have a material adverse impact on the interests of the Lenders.

 

7.12                        Sale-Leaseback Transactions.  Directly or
indirectly, enter into any arrangements with any Person whereby such Person
shall sell or transfer (or request another Person to purchase) any property,
real, personal or mixed, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property from any Person.

 

7.13                        Capital Expenditures.  Make or become legally
obligated to make any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset, except for (a) capital expenditures
not to exceed €500,000 in the aggregate in connection with the construction of a
new facility in The Netherlands to be leased by Allied B.V. and (b) capital
expenditures in the ordinary course of business not exceeding $7,000,000, in the
aggregate for the Loan Parties and their Subsidiaries during any fiscal year.

 

7.14                        Restricted Payments.  Except as specifically
permitted pursuant to the Subordination Agreement, make any Restricted Payments
if any Default or Event of Default exists or would result therefrom, other than
payments of dividends or similar distributions to the Company or a Subsidiary.

 

7.15                        Senior Subordinated Indebtedness.  Prepay any of the
Senior Subordinated Indebtedness or make any payment with respect to the Senior
Subordinated Indebtedness that is prohibited by the Subordination Agreement.

 

7.16                        Fiscal Year.  Change its fiscal year or fiscal
quarter accounting periods from those in effect for the fiscal year ended
December 31, 2014.

 

7.17                        Terrorism Sanctions Regulations.  The Company
covenants that it will not, and will not permit any Person Controlled by the
Company to, (i) become (including by virtue of being owned or controlled by a
Blocked Person), own or control a Blocked Person or any Person that is the
target of sanctions imposed by the United Nations or by the European Union, or
(ii)

 

87

--------------------------------------------------------------------------------


 

directly or indirectly have any investment or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Loans) with any Person if such
investment, dealing or transaction (a) would cause any Lender to be in violation
of any law or regulation applicable to such Lender, or (b) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (iii) engage, or
permit any Affiliate of either to engage, in any activity that could subject
such Person or any Lender to sanctions under CISADA or any similar law or
regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.

 

7.18                        Sanctions.  Directly or indirectly, use any Credit
Extension or the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such Credit Extension or the proceeds of any Credit
Extension to any Person, to fund any activities of or business with any Person,
or in any Designated Jurisdiction, that, at the time of such funding is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer or otherwise) of Sanctions.

 

7.19                        Anti-Corruption Laws.  Directly or indirectly, use
any Credit Extension or the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions.

 

7.20                        Export Controls.  Directly or indirectly, use the
proceeds of any Credit Extension or any Letter of Credit, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, for the purpose of facilitating the activities of any Person,
or in any country or territory, in violation of the applicable requirements of
the U.S. Export Administration Regulations, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Agency.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment. Any Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, and in the
currency required hereunder, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three (3) days of when and as required to be paid
herein, and in the currency required hereto, any interest on any Loan or on any
L/C Obligation, or any fee due hereunder, or any other amount payable hereunder
or under any other Loan Document or any other Obligations or Indebtedness owed
to any Lender; or

 

(b)                                 Specific Covenants.  Any Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.07, 6.10, 6.11, 6.12 or 6.13 or Article VII;
or

 

88

--------------------------------------------------------------------------------


 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any (x) Indebtedness or Guaranty (other than Indebtedness hereunder and or other
Obligations having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount
(any such Indebtedness or Guaranty, “Material Indebtedness”), or (y) Material
Rental Obligation, (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness, or Material Rental
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to (x) cause, or to permit the holder or holders of such Material
Indebtedness or the beneficiary or beneficiaries of such Material Rental
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Material Indebtedness or Material
Rental Obligation to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Indebtedness to be made, prior to its
stated maturity, to become payable or Cash Collateral in respect thereof to be
demanded or (y) cause or permit the lease with respect to any Material Rental
Obligation of any Borrower or any of its Subsidiaries to be terminated prior to
its scheduled expiration date; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract or, if not so defined,
any similar event under such Swap Contract) resulting from (A) any event of
default under such Swap Contract as to which any Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract or, if not so defined,
any similar term in such Swap Contract) or (B) any Termination Event (as so
defined or, if not so defined, any similar event under such Swap Contract) under
such Swap Contract as to which any Borrower or any Subsidiary is an Affected
Party (as defined in such Swap Contract or, if not so defined, any similar term
in such Swap Contract) and, in either event, the Swap Termination Value owed by
any Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, trustee in bankruptcy, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, trustee in bankruptcy, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such

 

89

--------------------------------------------------------------------------------


 

Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Borrower or any Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

(h)                                 Judgments.  There is entered against any
Borrower or any Subsidiary (i) one or more final judgments or orders for the
payment of money not covered by insurance in an aggregate amount (as to all such
judgments or orders) exceeding the Threshold Amount, or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 45 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Company or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Invalidity of Liens.  Any of the
following shall occur: (i) the Liens created hereunder or under the other Loan
Documents shall at any time cease to constitute valid and perfected Liens on any
Collateral which is intended to be covered thereby other than with the consent,
in writing, of the Administrative Agent or with respect to any asset that is the
subject of a Permitted Disposition; (ii) any Loan Document shall for whatever
reason be terminated, or shall cease to be in full force and effect other than
with the consent, in writing, of the Administrative Agent or otherwise in
accordance with its terms; or (iii) the enforceability of any Loan Document
shall be contested by any Loan Party or any of its Subsidiaries.

 

(m)                             Tax Status.  A notice under Article 36 Tax
Collection Act (Invorderingswet 1990) has been given by the Company or any of
its Subsidiaries.

 

90

--------------------------------------------------------------------------------


 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Revolving Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Borrowers Cash
Collateralize the L/C Obligations (in an amount equal to 103% of the then
Outstanding Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

91

--------------------------------------------------------------------------------


 

Fourth, to payment of that portion of the Obligations constituting (i) Bank
Product Obligations (other than obligations under and in respect of lease
financing or related services) and (ii) unpaid principal of the Loans and L/C
Borrowings, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Sixth, to all other Obligations; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Section 2.04(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto, and each of the Lenders and the L/C Issuer irrevocably
authorizes the Administrative Agent, on its behalf, to enter into and deliver
each Security Document.  The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and no
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  Each of the Lenders and the L/C Issuer authorize the
Administrative Agent to accept the parallel debt provisions as included in each
of the Loan Documents governed by Dutch law.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

92

--------------------------------------------------------------------------------


 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any of the
Borrowers or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and

 

93

--------------------------------------------------------------------------------


 

believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, and, if no Event of Default has occurred and is continuing, the consent
of the Company, (which consent shall be unreasonably withheld) to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable

 

94

--------------------------------------------------------------------------------


 

to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc..  Anything herein to the
contrary notwithstanding, none of the Arrangers, Book Managers or Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other

 

95

--------------------------------------------------------------------------------


 

amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.04(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, trustee in bankruptcy,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  The Lenders and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its sole discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders or otherwise permitted under this Agreement;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01; and

 

(c)                                  to release any Guarantor (other than a
Borrower) from its obligations under its Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under its Guaranty pursuant to this
Section 9.10.

 

96

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Company or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments,
which may be postponed or waived by the Required Lenders) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(e)                                  change Section 2.12 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

(g)                                  release any Loan Party without the written
consent of each Lender;

 

(h)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions;

 

97

--------------------------------------------------------------------------------


 

(i)                                     release any Borrower or permit any
Borrower to assign or transfer any of its rights or obligations under this
Agreement or the other Loan Documents without the consent of each Lender;

 

(j)                                    impose any greater restriction on the
ability of any Lender to assign any of its rights or obligations hereunder
without the written consent of the Required Lenders; or

 

(k)                                 amend Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) Section 10.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Borrowers and the Lenders affected thereby to amend the definition of
“Alternative Currency” or “Eurocurrency Rate” solely to add additional currency
options and the applicable interest rate with respect thereto, in each case
solely to the extent permitted pursuant to Section 1.09.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to a Borrower, the Administrative
Agent, the L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

98

--------------------------------------------------------------------------------


 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient) provided that electronic
confirmation of a successful transmission has been received by the sender. 
Notices and other communications delivered through electronic communications to
the extent provided in subsection (b) below, shall be effective as provided in
such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall

 

99

--------------------------------------------------------------------------------


 

any Agent Party have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, and the L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, and the L/C Issuer.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Revolving Loan Notices purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrowers shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.

 

(a)                                 No failure by any Lender, the L/C Issuer or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions

 

100

--------------------------------------------------------------------------------


 

and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer hereunder and under
the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.12), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall pay
(i) all out-of-pocket expenses incurred by the Administrative Agent and the
Syndication Agent and their Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and the Syndication
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Syndication Agent, any Lender or the L/C Issuer
(including the fees, charges, and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, costs (including settlement
costs), claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel (including allocated costs of internal
counsel) for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any

 

101

--------------------------------------------------------------------------------


 

other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Borrower shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

102

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent and, the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, trustee in bankruptcy, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (g) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all

 

103

--------------------------------------------------------------------------------


 

or a portion of its Commitment and the Loans (including for purposes of this
subsection (b) participations in L/C Obligations at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than Eur 100,000; provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.  Until the interpretation of the term “public” (as referred
to in Article 4.1(1) of the CRR) has been published by the competent authority,
the share of a Lender in any Loan requested by the Dutch Borrower and,
consequently, the amount transferred by one Lender to another Lender in relation
to a Loan to the Dutch Borrower should be at least Eur 100,000 (or the foreign
currency equivalent thereof) and as soon as the interpretation of the term
“public” has been published by the competent authority, the Lender to which the
assignment is made may not be considered to be part of the public on the basis
of such interpretation.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

104

--------------------------------------------------------------------------------


 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender; and

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Company.  No such
assignment shall be made to any Loan Party or any of a Loan Party’s Affiliates
or Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the

 

105

--------------------------------------------------------------------------------


 

Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Company or
any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Company (an “SPC”) the option to provide all or any part of any
Revolving Loan that such Granting Lender would otherwise be obligated to make
pursuant to

 

106

--------------------------------------------------------------------------------


 

this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Revolving Loan, and (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Revolving Loan,
the Granting Lender shall be obligated to make such Revolving Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.11(b)(ii).  Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Revolving Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Revolving Loan were made
by such Granting Lender.  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Revolving Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Revolving Loans to any rating agency,
commercial paper dealer or provider of any surety or Guaranty or credit or
liquidity enhancement to such SPC.

 

(h)                                 Resignation as L/C Issuer Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

107

--------------------------------------------------------------------------------


 

10.07                 Treatment of Certain Information; Confidentiality.

 

(a)                                 Each of the Administrative Agent, the
Syndication Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

 

(b)                                 For purposes of this Section, “Information”
means all information received from the Borrowers or any Subsidiary relating to
the Borrowers or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by the
Company or any Subsidiary, provided that, in the case of information received
from the Company or any Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(c)                                  Each of the Administrative Agent, the
Lenders and the L/C Issuer acknowledges that (a) the Information may include
material non-public information concerning the Company or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any

 

108

--------------------------------------------------------------------------------


 

and all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Subject to Section 10.20, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or

 

109

--------------------------------------------------------------------------------


 

any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
INCLUDING THE PROVISIONS OF NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 AND
5-1402.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN ERIE COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
WESTERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF

 

110

--------------------------------------------------------------------------------


 

THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.14                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.15                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Syndication Agent and the Arrangers are arm’s-length
commercial transactions between such Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Syndication Agent and the Arrangers, on the other hand, (B) each of such
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) such Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Syndication Agent and the Arrangers each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for such Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Syndication Agent nor any Arranger has any obligation to such Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Syndication Agent, the Arrangers and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of such

 

111

--------------------------------------------------------------------------------


 

Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, the Syndication Agent nor any Arranger has any
obligation to disclose any of such interests to such Borrower, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrowers and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent, the Syndication
Agent and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

10.16                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.  Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.17                 Time of the Essence.  Time is of the essence of the Loan
Documents; provided that this Section 10.17 shall not be construed to limit or
deprive the Loan Parties of any grace periods set forth in any Loan Document.

 

10.18                 Electronic Execution of Assignments and Certain Other
Documents.  The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other documents executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it and provided
further, without limiting the foregoing, upon the request of the Administrative
Agent, any electronic signature shall be promptly followed by such manually
executed counterpart.

 

10.19                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation

 

112

--------------------------------------------------------------------------------


 

of each Borrower in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from any Borrower in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

10.20                 Nature and Extent of Each Borrower’s Liability.

 

(a)                         Each Borrower shall be liable for, on a joint and
several basis, and hereby guarantees the timely payment by all other Borrowers,
of all Loans, fees and any other Obligations owing to or for the account of any
one or more Lenders, regardless of which Borrower actually may have received the
proceeds of any Loans or other extensions of credit hereunder or the amount of
such Loans received or the manner in which the Administrative Agent or any
Lender accounts for such Loans or other extensions of credit on its books and
records.  Each Borrower acknowledges and agrees that Loans to any Borrower and
any other extensions of credit hereunder inure to the mutual benefit of all
Borrowers and that the Administrative Agent and the Lenders are relying on the
joint and several liability of the Borrowers in extending the Loans and other
financial accommodations hereunder.  Each Borrower hereby unconditionally and
irrevocably agrees that upon default in the payment when due (whether at stated
maturity, by acceleration or otherwise) of any principal of, or interest owed
on, any of the Loans or other Obligations, such Borrower shall promptly pay the
same, without notice or demand.

 

(b)                                 Each Borrower’s joint and several liability
hereunder with respect to, and guaranty of, the Loans and other Obligations
shall, to the fullest extent permitted by applicable Laws, be unconditional
irrespective of (i) the validity, enforceability, avoidance or subordination of
any part of the Obligations or of any promissory note or other document
evidencing all or any part of the Obligations, (ii) the absence of any attempt
to collect any of the Obligations from any other Borrower or any Collateral or
other security therefor, or the absence of any other action to enforce the same,
(iii) the waiver, consent, extension, forbearance or granting of any indulgence
by the Administrative Agent or any Lender with respect to any provision of any
instrument evidencing or securing the payment of any of the Obligations, or any
other agreement now or hereafter executed by any other agreement now or
hereafter executed by any other Borrower and delivered to the Administrative
Agent or any Lender, (iv) the failure by the Administrative Agent to take any
steps to perfect or maintain the perfected status of its security interest in or
Lien upon, or to preserve its rights to, any of the Collateral or other security
for the payment or

 

113

--------------------------------------------------------------------------------


 

performance of any of the Obligations or the Administrative Agent’s release of
any Collateral or of its Liens upon any Collateral, (v) the Administrative
Agent’s or any Lender’s election, in any proceeding instituted under the
Bankruptcy Code, for the application of Section 1111(b)(2) of the Bankruptcy
Code, (vi) any borrowing or grant of a security interest by any other Borrower
as debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
release or compromise, in whole or in part, of the liability of any Borrower for
the payment of any of the Obligations, (viii) any amendment or modification of
any of the Loan Documents or any waiver of a Default or Event of Default,
(ix) any increase in the amount of the Obligations beyond any limits imposed
herein or in the amount of any interest, fees or other charges payable in
connection therewith, or any decrease in the same, (x) the disallowance of all
or any portion of the Administrative Agent’s or any Lender’s claims against any
other Borrower for the repayment of any of the Obligations under Section 502 of
the Bankruptcy Code, or (xi) any other circumstance that might constitute a
legal or equitable discharge or defense of any Borrower.  After the occurrence
and during the continuance of any Event of Default, the Administrative Agent may
proceed directly and it once, without notice to any Borrower, against any or all
of the Borrowers to collect and recover all or any part of the Obligations,
without first proceeding against any other Borrower or against any Collateral or
other security for the payment or performance of any of the Obligations, and
each Borrower waives any provision under applicable Laws that might otherwise
require the Administrative Agent to pursue or exhaust its remedies against any
Collateral or any other Borrower before pursing another Borrower.  Each Borrower
consents and agrees that the Administrative Agent shall be under no obligation
to marshal any assets in favor of any Borrower or against or in payment of any
or all of the Obligations.

 

(c)                                  No payment or payments made by a Borrower
or received or collected by the Administrative Agent from a Borrower or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Borrower under this Agreement, each of
which shall remain jointly and severally liable for the payment and performance
of all Loans and other Obligations until full payment of all Loans, fees and any
other Obligations owing to or for the account of any one or more Lenders.

 

(d)                                 Each Borrower hereby subordinates any
claims, including any right of payment, subrogation, contribution and indemnity,
that it may have from or against any other Borrower, and any successor or assign
of any other Borrower, including any trustee, trustee in bankruptcy receiver or
debtor-in-possession, howsoever arising, due or owing or whether heretofore, now
or hereafter existing, to the payment in full of all Loans, fees and any other
Obligations owing to or for the account of any one or more Lenders.

 

10.21                 Further Conditions to Disposals Over Certain Assets. 
Notwithstanding any other provision in this Agreement to the contrary, the
release of any security subject to a Security Document governed by Swedish law
will always be subject to the prior written consent of the Administrative Agent
in connection with any disposal of assets prior to the expiration of the
Security Period (as defined in such Security Document), such consent to be
granted at the Administrative Agent’s sole discretion.  Each Lender and the L/C
Issuer authorizes the Administrative Agent to release such security in its
discretion without notification of further reference to the Lenders or the L/C
Issuer.

 

114

--------------------------------------------------------------------------------


 

10.22                 Portuguese Limitations.  Notwithstanding anything to the
contrary contained in the Loan Documents to which Globe LDA is a party, any
guarantee, indemnity, obligation or liability of Globe LDA:

 

(a)                                 shall not apply to the extent that it would
result in such guarantee, indemnity, obligation or liability constituting
unlawful financial assistance as per Article 322 of the Portuguese Companies
Code (Código das Sociedades Comerciais) applicable to limited liability
companies; and

 

(b)                                 shall not be contrary to the principle
according to which a company may not grant guarantee unless there is a justified
self-interest or in case the beneficiary of said guarantee is in a group or
domain relationship with such guarantor.

 

10.23                 Pledge Over Globe LDA’s quotas.  Notwithstanding anything
to the contrary contained in the Loan Documents, the pledge created over Globe
LDA’s quotas shall not secure, nor shall be purported to guarantee or secure,
obligations and liabilities whenever the provision thereof would constitute
unlawful financial assistance (“assistência financeira”) under applicable
provisions of Portuguese Law.

 

10.24                 Ratification of Existing Security Documents and Guaranty. 
Each Borrower and each Guarantor signing below ratifies, reaffirms and confirms
the continuing effectiveness of each of the Security Documents to which it is a
party.

 

10.25                 Keepwell.  Each Loan Party that is a Qualified ECP
Guarantor at the time any Guaranty or the grant of a Lien under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full.  Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

[Signature Pages Follow]

 

115

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Chief Financial Officer

 

 

 

 

 

ALLIED MOTION TECHNOLOGIES B.V.

 

 

 

By:

/s/ HARRY CLOOS

 

Name:

Harry Cloos

 

Title:

Director

 

For the Purpose of agreeing to the provisions of Section 10.24 hereof.

 

PRECISION MOTOR TECHNOLOGY B.V.

 

 

 

By:

/s/ HARRY CLOOS

 

Name:

Harry Cloos

 

Title:

Director, Allied Motion Technologies B.V.

 

 

 

 

 

ALLIED MOTION STOCKHOLM AB

 

 

 

By:

/s/ SUSAN M. CHIARMONTE

 

Name:

Susan M. Chiarmonte

 

Title:

Authorized Person

 

 

 

 

 

GLOBE MOTORS PORTUGAL MATERIAL

 

ELÉCTRICO PARA A INDÚSTRIA

 

AUTOMÓVEL, LDA.

 

 

 

By:

/s/ STEVEN MCHENRY

 

Name:

Steven McHenry

 

Title:

Manager

 

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

EMOTEQ CORPORATION

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

MOTOR PRODUCTS CORPORATION

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

AMOT I, INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

AMOT II, INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

AMOT III, INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

STATURE ELECTRIC, INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GLOBE MOTORS, INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

ALLIED MOTION CONTROL CORPORATION

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

 

 

 

By:

/s/ COLLEEN M. O’BRIEN

 

Name:

Colleen M. O’Brien

 

Title:

Sr. Vice President

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A., AS A LENDER AND L/C ISSUER

 

 

 

 

 

By:

/s/ COLLEEN M. O’BRIEN

 

Name:

Colleen M. O’Brien

 

Title:

Sr. Vice President

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, AS A LENDER

 

 

 

 

 

By:

/s/ SHAUN MALLEN

 

Name:

Shaun Mallen

 

Title:

Vice President

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, AS A LENDER

 

 

 

 

 

By:

/s/ LAUREN FERRANTI

 

Name:

Lauren Ferranti

 

Title:

Assistant Vice President

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------